]

2 Fernand
Notario de

ni Barreda

Ao

SESENTA Y DOS MIL OCHOCIENTOS CINCUENTA Y DOS

KABDEX : 74539

CONTRATO DE LICEECIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCABBUBOS EX EL
LOTE 2-36
PERUPETRO S.A.
Y
PETRO-TECE PERUANA S.A.
CON INTERVENCION DE:

PETRO-TECH INTERNATIONAL INC. Y EL
BANCO CENTRAL DE RESERVA DEL PERU

90 LAR RA AALARAAAAALA LALALA LOLARIAAAAARIN LARA ANA NAAAANARRASNN NNRR
EN LA CIUDAD DE LIMA A LOS CATORCE DIAS DEL MES DE JULIO DEL AÑO DOS MIL SEIS,
YO DAVID SANCBEZ-MANRIQUE TAVELLA, NOTARIO DE LIMA, ENCARGADO DEL OFICIO DEL
DOCTOR RICARDO FERNANDINI BARREDA, DURANTE LA LICENCIA CONCEDIDA POR EL COLEGIO
DE NOTARIOS DE LIMA EXTIENDO LA PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE
CONFORMIDAD CON LO DISPUESTO POR EL ARTICULO 54, INCISO H DE LA LEY 26002,

aia CO MBA REC E  Ék

PERUPETRO S.A. CON REGISTRO UNICO DE CONTRIBUYENTE N” 20196785044, CON DOMICILIO
EN AVENIDA LUIS ALDANA N” 320, SAN BORJA, LIMA, DEBIDAMENTE REPRESENTADO POR SU
GERENTE GENERAL SEÑOR JOSÉ EDUARDO CHÁVEZ CÁCERES, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: INGENIERO;
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N” 09343700,
SUFRAGANTE ELECTORAL, COM PODERES INSCRITOS EN EL ASIENTO C00034 DE 1A PARTIDA
ELECTRÓNICA N" 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y DE
CONECRMIDAD CON EL ACUERDO DE DIRECTORIO DE PERUPETRO N” 036-2006 DE FECBA 26 DE
ABRIL DEL 2006 Y EL DECRETO SUPREMO N” 034-2006-EM PUBLICADO EL 24 DE JUNIO DEL
2006, LOS MISMOS QUE CORREN INSERTOS EN LA PRESENTE ESCRITURA PUBLICA. = =

A RA A AAA e
PETRO-TECH PERUANA S.A., CON REGISTRO UNICO DE CONTRIBUYENTE NW” 20203058781, COM
DOMICILIO EN AV. LOS INCAS 3N*460, SAN ISIDRO, LIMA, INSCRITA EN LA PARTIDA
ELECTRÓNICA N*%00225762, RUBRO B 00002 DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA Y EN EL ASIENTO 1, PÁGINA 393, "TOMO II DEL LIBRO DE CONTRATISTAS
PETROLEROS DEL REGISTRO PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADO POR
EL SEÑOR ALBERTO VARILLAS CUETO, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA,
DE ESTADO CIVIL CASADO, DE PROFESION ABOGADO; DEBIDAMENTE IDENTIFICADO CON
SESENTA Y DOS MIL OCHOCIENTOS CINCUENTA Y TRES

-“ ACUERDO DE DIRECTORIO DE FECHA 05 DE MAYO DE 2006
ELECTRÓNICA N*00225762, RUBRO C 00030 DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA Y EN LA PARTIDA N"11232909 DEL LIBRO DE MANDATOS DEL REGISTRO PÚBLICO DE
HIDROCARBUROS, CON DOMICILIO LEGAL AV. LOS INCAS N”460, SAN ISIDRO, LIMA, =

INICRITO EM LA PARTIDA

CON INTERVENCIÓN DE PETRO-TECH INTERNRATIONAL 1NC., DOMICILIADA EN 115 MENARD
ROAD, HOUMA LOUISIANA, ESTADOS UNIDOS DE AMÉRICA, DEBIDAMENTE REPRESENTADA POR
EL SEÑOR WILLIAM KALLOP, QUIEN MANIFIESTA SER DE NACIONALIDAD AMERICANA, DE
ESTADO CIVIL CASADO DE OCUPACIÓN EMPRESARIO, IDENTIFICADO CON PASAPORTE N”
112067367; FACULTADO CONFORME APARECE DEL DEL PODER DE FECHA 01 DE JUNIO DE
2006, INSCRITO EN LA PARTIDA ELECTRÓNICA N” 01819941, DEL REGISTRO DE PERSONAS
JURÍDICAS ===:
Y EL BANCO CENTRAL DE RESERYA DEL PERU, CON DOMICILIO EN JR. MIRO QUESADA N”
441, LIMA, REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO ROSSINI MOÍAN,
QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO; DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE DIRECTORIO
N" 4059 Y CARLOS AUGUSTO BALLON AVALOS, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESION ECONOMISTA, IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N” 08757380, SUFRAGANTE ELECTORAL, EN SU
CALIDAD DE GERENTE DE OPERACIONES INTERNACIONALES, NOMBRADO POR ACUERDO DE
DIRECTORIO N* 3737, AUTORIZADOS CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA
GENERAL DE ESTE BANCO N” GG-104-2006-BCRP DE FECHA 06 DE JUNIO DEL 2006, QUE
SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA, AMBOS CON DOMICILIO EN JR. MIRO
QUESADA N" 441, LIMA.
DOY FE DE HABER IDENTIFICADO A LOS  COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE S0N
HABILES EN El IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE FIEMADA Y

AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA QUE
ARCHIVO EN 3U LEGAJO RESPECTIVO, Y CUYO TENOR E3 EL SIGUIENTE: =-======-

MINUTA :SEÑOR MOTARIO DOCTOR RICARDO FERMANDINI BARREDA: =
Sírvase usted extender en su Registro de Escrituras Públicas una de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 2-36
cuya suscripción ha sido aprobada por Decreto Supremo N”034-2006-EM, publicado
en el diario oficial el 24 de junio de 2006, que celebran de una parte
PERUPETRO £.A., en adelante denominada ”PERUPETRO”, con R.U.C.N"20196785044,
6503954

SESENTA Y DOS MIL OCHOCIENTOS CINCUENTA Y CUATRO

domicilio en Av. Luis Aldana N”"320, San Borja, Lima, debidamente
E por 3u Gerente General, >eñor José Eduaxdo Chávez Cáceres,
1 ara con DNI N*%09343700, con domicilio legal en Av. Luis Aldana 320,
San Borja, facultado según poderes otorgados inscritos en la Partida
Electrónica N*00259837, Rubro C00034 del Registro de Personas Jurídicas de
Lima, cuyo texto deberá usted insertar, y de la otra parte, PETRO-TECH PERUANA
S.A., a la que en adelante se le denominará ”el Contratista”, con R.U.C.
N*20203058781, con domicilio en Av. Los Incas YN” 460, San Isidro, Lima,
inscrita en la Partida Electrónica N”0022576, Rubro B 00002 del Registro de
Personas Jurídicas de Lima y en el asiento 1, página 393, Tomo II del Libro de
Contratistas Petroleros del Registro Público de Hidrocarburos, debidamente
representado por el señor Alberto Varillas Cueto, identificado con DNI
——> N*07813924 y L.M. N*8040295907 facultado conforme aparece del Acuerdo de
Directorio de fecha 5 de mayo de 2006 inscrito en la Partida Electrónica
N*00225762, Rubro C 00030 del Registro de Personas Jurídicas de Lima y en la
Partida N”" 11232909 del Libro de Mandatos del Registro Público de
Bidrocarburos, con domicilio legal Av. Los Incas N”460, San Isidro, Lima con
intervención de RETRO-TECH INTEREATIONAL XINC., domiciliada en 115 Menard Road,
——Eouma Louisiana, Estados Unidos de América, debidamente representa por el señor
William Kallop, identificado con Pasaporte N*112067367, según poder de fecha 1”
de junio de 2006, e inscrito en la Partida Electrónica N”01819941, del Registro
de Personas Jurídicas y la participación adicional del Banco Central de
Reserva del Perú, representado por =3us funcionarios Remzo Rossini Miñán,
Gerente General y Carlos Ballén Avalos, Gerente de Operacionez Internacionales,

con domicilio común en Jr. Miró Quesada 441, Lima, autorizados conforme a la

Carta de Gerencia General No.GG-104-2006-BCRE que se inserta, en los términos y
condiciones que constan de laz cláusulas s3iguientes: =
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
== DE HIDROCARBUROS EN EL LOTE X-36

CLÁUSULA PRELIMINAR :
CLÁUSULA PRIMERA E DEFINICIONES
CLÁUSULA SEGUNDA E OBJETO DEL CONTRATO =

6503955
N

IN

SESENTA Y DOS MIL OCHOCIENTOS CINCUENTA Y CÍNCO

CLÁUSULA TERCERA : PLAZO, CONDICIONES Y GARANTÍA =

CLÁUSULA CUARTA = EXPLORACIÓN  —— —  _—__-__xxMMMáÁA]Á

CLÁUSULA QUINTA E EXPLOTACIÓN ==

CLÁUSULA SEXTA 7 PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS

CLÁUSULA SÉTIMA z COMITÉ DE SUPERVISIÓN ========:

CLÁUSULA OCTAVA 3 REGALÍA Y VALORIZACIÓN

CLÁUSULA NOVENA 3 TRIBUTOS

CLÁUSULA DÉCIMA ; DERECHOS ADUANEROS =-

CLÁUSULA DÉCIMA PRIMERA 5 DERECHOS FINANCIEROS =:

CLÁUSULA DÉCIMA SEGUNDA z TRABAJADORES =

CLÁUSULA DÉCIMA TERCERA , PROTECCIÓN AMBIENTAL Y RELACIONES
COMUNITARIAS ==

CLÁUSULA DÉCIMA CUARTA z CONSERVACIÓN DE LOS HIDROCARBUROS Y
PREVENCIÓN CONTRA PERDIDAS ==================

CLÁUSULA DÉCIMA QUINTA 2 CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA =

CLÁUSULA DÉCIMA SEXTA E CESIÓN =-

CLÁUSULA DÉCIMA SÉTIMA 3 CASO FORTUITO O FUERZA MAYOR ================

CLÁUSULA DÉCIMA OCTAVA : CONTABILIDAD ================================

CLÁUSULA DÉCIMA NOVENA : VARIOS =============

CLÁUSULA VIGÉSIMA E NOTIFICACIONES Y COMUNICACIONES =============

CLÁUSULA VIGÉSIMA PRIMERA 3 SOMETIMIENTO A LA LEY PERUANA Y

CLÁUSULA VIGÉSIMA SEGUNDA —:

ANEXO "A" 2
ANEXO “B”
ANEXO "C-1" a "C-5" a
ANEXO "D" z
ANEXO "E" :
ANEXO "E z UNIDADES DE TRABAJO EXPLORATORIO TABLA DE

EQUIVALENCIAS
CONTRATO DE LICENCIA RARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL LOTE X-36 =

PETRO-TECH PERUANA S.A.
6503956

SESENTA Y DOS MIL OCHOCIENTOS CINCUENTA Y SEIS

I. Interviene PERUPETRO, en virtud de la facultad concedida por la Ley No.

26221, para celebrar el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote Z-36. =
II. Los Hidrocarburos ”in situ” son de propiedad del Estado. El derecho de
propiedad sobre los Hidrocarburos extraídos es transferido por PERUPETRO
al Contratista en la Fecha de Suscripción, conforme lo estipulado en el

Contrato y en el artículo 8” de la Ley No. 26221. =

El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la

regalía en efectivo en las condiciones y oportunidad establecidas en el

Contrato. =========:

III. De acuerdo con lo dispuesto en el artículo 12” de la Ley Mo. 26221, el

A Contrato se rige por el derecho privado peruano, siéndole de aplicación
los alcances del artículo 1357* del Código Civil. ==

IV. Para todos los efectos relativos y derivados del Contrato, las Partes

| convienen en que los títulos de las cláusulas son irrelevantes para la

rea

| interpretación del contenido de las mismas. =========== =

v. Cualquier referencia al Contrato comprende a los anexos. En caso de

discrepancia entre los anexos y lo estipulado.en el cuerpo del -Contrato,
prevalecerá este último. =
CLÁUSULA PRIMERA.- DEFINICIONES

S
o
z

Las definiciones acordadas por las Partes en la presente cláusula tienen por

finalidad dar el significado requerido a los términos que se emplean en el

3
=
ll
E
[5]

rl
o

h=]
1]
3

Contrato y dicho significado será el único aceptado para los efectos de su
interpretación en la ejecución del mismo, a menos que las Partes lo acuerden

expresamente por escrito de otra forma. ================. ¡anno ooo === =======
Los términos definidos y utilizados en el Contrato, sean en singular o en

plural, se escribirán la primera letra en mayúscula y tendrán los siguientes

significados: ====================== _.-

1.1 Afiliada ========-

Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción igual al cincuenta
por ciento (50%) o más de cualquiera de las Partes o cualquier entidad o
persona que sea propietaria, directa o indirectamente, del cincuenta por
ciento (50%) o más del capital accionario con derecho a voto de una de las

Partes; o cualquier entidad cuyo capital accionario con derecho a voto x3ea
6503957

SESENTA Y DOS MIL OCHOCIENTOS CINCUENTA Y SIETE

de propiedad, directa o indirectamente, en cincuenta por ciento (50%) o
más del mismo accionista Y accionictas que posea o pussan, directa U

indirectamente, el cincuenta por ciento (50%) o más del capital

accionario con derecho a voto de alguna de las Partes. =

Año

Período de doce (12) Meses consecutivos de acuerdo al Calendario

Gregoriano, contado desde una fecha especifica. =

Área de Contrato
El área descrita en el anexo “A” y que se muestra en el Anexo ”B”,
denominada Lote Z-36 se encuentra ubicada en el zócalo continental, frente
a la costa de las Provincias de Santa, Casma y Buamey del Departamento de
Ancash y Barranca del Departamento de Lima; com una extensión de
novecientos noventa y nueve mil novecientos noventa y cinco punto
trescientos ochenta y ocho hectáreas (993,995.388ha). ====================
Asimismo, cuando los resultados de la exploración justifiquen una nueva
configuración del Área de Contrato y a 3olicitud del Contratista, mediante
la presentación de un informe de sustento a PERUPETRO, el Área de Contrato
podrá ser nuevamente delimitada, siempre que se cumpla con lo estipulado
en el acápite 4.3, el Contratista presente propuestas de trabajos para la
nueva área y PERUPETRO acepte y apruebe la nueva delimitación solicitada.
La modificación se hará de acuerdo a ley. En ningún caso, el tamaño del

área de la nueva delimitación será mayor a la extensión del área original

del Contrato.
El Área de Contrato quedará redefinida luego de excluir las áreas de las
que haga suelta el Contratista, de acuerdo a los términos del Contrato. ==
En caso de existir alguna discrepancia entre lo mostrado en el Anexo "B” y

lo descrito en el Anexo ”A”, prevalecerá el Anexo ”A”.

Barril =
Es la unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los Estados
Unidos de América, corregidos a una temperatura de sesenta grados

Fahrenheit (60” F), a presión del nivel del mar, sin agua, barro u otros

sedimentos (BSsW). =

Btu =

Unidad térmica británica. Es la unidad de medida de cantidad de calor que

se requiere para aumentar la temperatura en un grado Fahrenheit (1” F) de
6503958

SESENTA Y DOS MIL CCHOCIENTOS CINCUENTA Y OCHO

una (1) libra de agua, equivalente a 1055.056 joules. =-

Caso Fortuito o Fuerza Mayor =="====-===--- A

Se entiende como tal, entre otros los siguientes: incendios, temblores,
terremotos, maremotos, derrumbes, avalanchas, inundaciones, huracanes,
tempestades, explosiones, actos fortuitos imprevisibles, conflictos
bélicos, guerrillas, actos terroristas, sabotaje, conmoción civil,
bloqueos, demoras incontrolables en el transporte, huelgas, paros,
imposibilidad de obtener, no obstante haberlo previsto, facilidades
adecuadas para el transporte de materiales, licencias y permisos, equipo y
servicios, o cualquier otra causa, ya sea similar o distinta de aquellas
especificamente enumeradas aquí, que estén fuera del control razonable y

no pudieran ser previstas o que, habiendo sido previstas, no pudieran ser

evitadas, =

1.7 Comitá de Supervisión ===================== anasaseosonso=

Órgano conformado por las Partes, a través del cual PERUPETRO verifica y

coordina el cumplimiento y la ejecución del Contrato, cuya conformación y

atribuciones están establecidas en la cláusula sétima. ===================

1.8 Comité Técnico de Conciliación ===========================================

Órgano no permanente, formado para pronunciarse sobre las —discrepanciás =——

que surjan en relación con las Operaciones, el mismo que se establecerá de

Notario de Lima

acuerdo a lo estipulado en el acápite 21.2 del Contrato. =====:
1.9 Condenados ===
Son los Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios en la presión y
temperatura cuando el Gas Natural de los Reservorios es producido o cuando
proviene de una o más etapas de compresión de Gas Natural. Permanece

líquido a la temperatura y presión atmosférica. =

1.10 Condensados Fiscalizados ===:
Condensados producidos en el Área de Contrato y medidos en un Punto de
Fiscalización de la Producción.

1.11 Contratista ====

PETRO-TECH PERUANA S.A., inscrita en el Registro Público de Hidrocarburos
en el Asiento 1, fojas 393 del Tomo II del Libro de Contratistas de

Operaciones

m

1.12 Contrato
Es el presente acuerdo al que han llegado las Partes, en el cual s3e
- 6503959

SESENTA Y DOS MIL OCHOCIENTOS CINCUENTA Y NUEVE

estipulan los términos y condiciones que se encuentran contenidos en este
documento y en los anexos que lo integran, comprende los acuerdos

adicionales a los que lleguen las Partes en virtud de este documento y

las modificaciones que se hagan al mismo conforme a ley.

1.13 Desarrollo ==
Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarburos, tal como la perforación, completación y profundización de
pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y sistemas

de recuperación primaria y mejorada, en el Área de Contrato y fuera de

ella en cuanto resulte necesario.
Incluye la construcción del Sistema de Transporte y Almacenamiento, de las
instalaciones del Punto de Fiscalización de la Producción, del Ducto
Principal y de ser el caso, plantas de destilación primaria para la

manufactura de productos a ser utilizados en las Operaciones o plantas de

procesamiento de Gas Natural.

1.14 Descubrimiento Comercial ==================="========-

Descubrimiento de reservas de Hidrocarburos que en opinión del Contratista

permita su explotación comercial.
1,15 Día ===:

Período de veinticuatro (24) horas que se inicia a las cero horas (00:00)

y termina a las veinticuatro horas (24:00). ========
1.16 Día Útil

Todos los Días de lunes a viernes inclusive, salvo los Días que sean

declarados total o parcialmente no laborables, en la ciudad de Lima, por

la autoridad competente.
1.17 Dólar 6 US$

Unidad monetaria de los Estados Unidos de América. =

1.18 Ducto Principal =-
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento conduce los
Hidrocarburos producidos del Área de Contrato hasta un Punto de
Fiscalización de la Producción o hasta un punto propiedad de terceros, o
hasta un punto de venta o exportación, sin perjuicio, de ser el caso, de

la aprobación dispuesta en el acápite 2.3, pudiendo comprender puntos de
6503960

SESENTA Y DOS MIL OCHOCIENTOS SESENTA

medición conectados a la tubería, áreas de almacenamiento y embarque

requeridos, tubería menores, estaciones de bombeo o compresión, >iotema

de comunicaciones, carreteras de acceso y de mantenimiento y cualesquiera
otras instalaciones que sean necesarias y requeridas para el transporte de

Hidrocarburos en forma permanente y oportuna incluyendo el diseño,

construcción, mantenimiento y equipamiento de todo lo antes mencionado.
A partir del quinto Año, contado desde la Fecha de Inicio de la Extracción

Comercial, el Ducto Principal tendrá acceso abierto para el transporte de

Hidrocarburos de terceros. =
1.19 Exploración =P
Planeamiento, ejecución y evaluación de todo tipo de estudios geológicos,
geofísicos, yeoquímicos y otros, así como la perforación de Pozos
Exploratorios y demás actividades conexas necesarias para el

descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos

Confirmatorios para la evaluación de los Reservorios descubiertos. =
1.20 Explotación ======="===:
Desarrollo y/o Producción. ==

1.21 Fecha de Inicio de la Extracción Comercial =====================:
A la-primers-nedición-—de- Hidrocarburos en un Púnto de Fiscalización
de la Producción, que da lugar al pago de la regalía. =-

==========:

Para efectos de esta definición no se consideran los volúmenes producidos
para pruebas u otros fines que específicamente acuerden las Partes. =-=====

1.22 Fecha de Suscripción ===============5===0mme=mmma=e========:

El 14 de julio de 2006, fecha en que las Partes suscriben el Contrato.

1.23 Fecha Efectiva =====================================================

Fecha en la que el Contratista deberá dar inicio a las Operaciones, que

será establecida dentro de los sesenta (60) Días a partir de la Fecha de

Suscripción.

1.24 Fiscalización ======================:

Acciones que, conforme a los dispositivos legales y normas técnicas,
realiza OSIMERG (Organismo Supervisor de la Inversión en Energía) sobre
las actividades de Exploración y Explotación realizadas por el

Contratista.

1.25 Gas Natural ========================================"
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se

encuentra en estado gaseoso o en disolución con el Petróleo. Comprende el
6503961

SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y UNO

Natural Asociado y el Gas Natural No Asociado. =

Natural Asociado a ==>

Natural producido con el Petróleo del Reservorio. =

Natural Fiscalizado

Gas Natural producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción. =="""""============"

1.28 Gas Natural No Asociado

Aquel cuya ocurrencia tiene lugar en un Reservorio en el que, a

m

condiciones iniciales, no hay presencia de Hidrocarburos Líquidos.

1.29 Hidrocarburos ==

Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste

principalmente de carbono e hidrógeno.

1.30 Hidrocarburos Fiscalizados ======

Hidrocarburos producidos en el Área de Contrato y medidos en un Punto de

Fiscalización de la Producción. =
1.31 Hidrocarburos Líquidos
Petróleo, Condensados y en general todos aquellos Hidrocarburos que bajo
condiciones atmosféricas de temperatura y presión, 3e encuentran en estado
líquido en el lugar de su medición, incluyendo aquellos Hidrocarburos que

3e encuentran en estado líquido a una temperatura mayor a la temperatura

atmosférica. ====:

1.32 Hidrocarburos Líquidos Fiscalizados ================================"=
Bidrocarburos Líquidos producidos en el Área de Contrato y medidos en un
Punto de Fiscalización de la Producción. ====-

1.33 Ley No. 26221 =:
Texto Único Ordenado de la Ley No. 26221, Ley Orgánica de Hidrocarburos,

aprobado por Decreto Supremo N” 042-2005-EM, ampliatorias, reglamentarias

y modificatorias.
1.34 LGN o Líquidos del Gas Natural

Son los Hidrocarburos líquidos obtenidos del Gas Matural compuestos por

mezclas de etano, propano, butano y otros Hidrocarburos más pesados.

1.35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados =

Son los Líquidos del Gas Natural medidos en un Punto de Fiscalización de

la Producción.
1.36 Mes

Período contado a partir de cualquier Día de un mes calendario que termina
6503962

SO SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y DOS
< AN

(o = ZA

A >

el Día anterior al mismo Día del mes calendario siguiente o, en caso de no

pe = dá existir éste, el último Día de dicho mes.
1.37 MPC

Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de gas

necesario para llenar un espacio de un (1) pie cúbico a 14.6353 libras por

pulgada cuadrada de presión absoluta a una temperatura base de sesenta

grados Fahrenheit (60 *F).

1.38 Operaciones ==:
Toda actividad de Exploración y Explotación y todas las demás actividades

materia del Contrato o relacionadas con la ejecución del mismo. =-

1.39 Partes =================: A

PERUPETRO y el Contratista. ===="—="==="""=_—= mos

1.40 PERUPETRO ====:
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector
Energía y Minas, creada por la Ley No. 26221. ====:

1.41 Petróleo =================================================================
Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se mantiene en

a —estado” líquido en “condiciones atmosféricas; no incluye Condensados,

Líquidos de Gas Natural o Gas Natural Licuado. -

1.42 Petróleo Fiscalizado ===
Petróleo producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción. =:

1.43 Petróleo Pesado ======:

Hidrocarburos Líquidos, que por su densidad y viscosidad requieren para su
Explotación el empleo de métodos no convencionales y que, para 3u
transporte, requieren procesos de calentamiento u otros procedimientos,

excluyendo la mezcla con Petróleo producido en el mismo Yacimiento, que

dé como resultado Petróleo liviano.

1.44 Pozo Confirmatorio

Pozo que se perfora para evaluar los Reservorios de Hidrocarburos

descubiertos .

1.45 Pozo de Desarrollo =:

Pozo que >e perfora para la Producción de lo» Hidrocarburos descubiertos.

1.46 Pozo Exploratorio =

Pozo que se perfora con el propósito de descubrir un nuevo Reservorio o
6503963

SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y TRES

para determinar la estratigrafía de un área, así como los pozos que 3e
perforan en las  culminaciones estructurales que >5e encuentran
geológicamente separadas de la parte de la misma estructura previamente

investigada. =

Producción

Todo tipo de actividades en el Área de Contrato o fuera de ella en lo que
resulte necesario, cuya finalidad sea la extracción y manipuleo de
Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,
tratamiento y medición de Hidrocarburos y todo tipo de métodos de

recuperación primaria y mejorada.

1.48 Punto de Fiscalización de la Producción =:

Lugar o lugares ubicados por el Contratista en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizarán las
mediciones y determinaciones yolumétricas, determinaciones del contenido
de agua y sedimentos y otras mediciones, a fin de establecer el volumen y

calidad de los Hidrocarburos Fiscalizados, de acuerdo a las respectivas

normas API y ASTM. ===========:
1.49 Reservorio =:

Estrato o estratos bajo la superficie y que forman parte de un Yacimiento,
que estén produciendo o que se haya probado que sean capaces de producir

Hidrocarburos y que tienen un sistema común de presión en toda su

extensión. ===============-

1.50 Sistema de Transporte y Almacenamiento =
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de entrega,
caminos, demás instalaciones y todo otro medio necesario y útil para el
transporte de los Hidrocarburos producidos en el Área de Contrato hasta un
Punto de Fiscalización de la Producción, hasta el Ducto Principal o hasta
un ducto de terceros incluyendo el diseño, construcción, mantenimiento y

equipamiento de todo lo antes mencionado.

1.51 Subcontratista

Toda persona natural o jurídica, nacional o extranjera, contratada por el

Contratista para prestar servicios relacionados con las Operaciones.

1.52 Supervisión

6503964

SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y CUATRO

na

ES

Acciones que PERUPETRO realiza para verificar el cumplimiento de las

Xu a

obligaciones contractuales del Contratista. ====

"1,53 Tributos =

Comprende impuestos, contribuciones y tasas, conforme a lo establecido en

el Código Tributario.

1.54 Vigencia del Contrato =======:

Período comprendido entre la Fecha de Suscripción y el vencimiento del

plazo pertinente establecido en el acápite 3.1 del Contrato. ====-

1.55 Yacimiento =
Superficie debajo de la cual existen uno o más Reservorios que estén

produciendo o que se haya probado que son capaces de producir

== Hidrocarburos. =====================================================:

CLÁUSULA SEGUNDA.- OBJETO DEL CONTRA e

2.1 PERUPETRO autoriza al Contratista la realización de las Operaciones, de
acuerdo con lo establecido en la Ley No. 26221, la legislación pertinente
y las estipulaciones del Contrato, con el objeto común de descubrir y

producir Hidrocarburos en el Área de Contrato.

2.2 El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos
extraídos del Área de Contrato, de conformidad con lo.establecido en el
numeral 11 de la cláusula preliminar. ====================================

2.3 El Contratista ejecutará las Operaciones de acuerdo a los términos que se

Notario de Lima

estipulan en el Contrato y las llevará a cabo, directamente o a través de

Subcontratistas. En caso de operaciones de campo fuera del Área de

7 Contrato 3e requerirá aprobación de PERUPETRO. ==========:
2.4 PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con el

Contrato.

OSINERG ejecutará las acciones de Fiscalización de acuerdo a ley.
2.5 Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo identificarse y estar autorizados
para tal función por PERUPETRO. El Contratista proporcionará todas las
facilidades, que razonablemente estén a su alcance en sus Operaciones, a

fin de que dichos representantes puedan cumplir su misión, la que será

llevada a cabo de modo que no interfiera con éstas. = ==

Los gastos y costos correspondientes a los representantes de PERUBETRO

serán de cuenta y cargo de PERUPETRO.

2.6 El Contratista proporcionará y será responsable de todos los recursos
6503965

SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y CINCO

Ne
TA
técnicos y económico financieros que 3e requieran para la ejecución de las

pera

CLÁUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA =

3.1 El plazo para la fase de exploración por Hidrocarburos es de siete (7)
Años, el que se puede extender de acuerdo a ley. Este plazo se cuenta a

partir de la Fecha Efectiva, salvo que de conformidad con lo establecido

en otras estipulaciones del Contrato, varíe dicho plazo. =:
El plazo para la fase de explotación de Petróleo, es el que reste después
de terminada la fase de exploración hasta completar el plazo de treinta
(30) Años, contado a partir de la Fecha Efectiva, a menos que de

conformidad con lo establecido en otras estipulaciones del Contrato, varíe

este plazo. ============:
El plazo para la fase de explotación de Gas Natural No Asociado y de Gas
Natural No Asociado y Condensados, es el que reste después de terminada la
fase de exploración hasta completar el plazo de cuarenta (40) Años,

contado a partir de la Fecha Efectiva, a menos que de conformidad con lo

establecido en otras estipulaciones del Contrato, varíe este plazo. =

3.2 La fase de exploración se divide en cinco (5) períodos: ===

3.2.1 Un primer período con una duración de dieciocho (18) Meses

contados a partir de la Fecha Efectiva. ===============:
3.2.2 Un «segundo período con una duración de dieciocho (18) Meses
contados a partir del Día siguiente de la terminación del plazo

señalado en el subacápite 3.2.1 === :=: A
3.2.3 Un tercer período con una duración de doce (12) Meses contados a
partir del Día siguiente de la terminación del plazo señalado en el
apt A
3.2.4 Un cuarto período con una duración de veinticuatro (24) Meses

contados a partir del Día siguiente de la terminación del plazo

señalado en el subacápite 3.2.3 =
3.2.5 Un quinto período con una duración de doce (12) Meses contados a
partir del Día siguiente de la terminación del plazo señalado en el

subacápite 3.2.4

3.3 Durante la fase de exploración el Contratista comunicará a PERÚPETRO con
treinta (30) Días de anticipación al vencimiento de un periodo en curso,

3u intención de continuar con el siguiente período. En caso el Contratista

no haya cumplido con las obligaciones del período en curso, considerando
SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y SEIS

lo estipulado en el acápite 3.4, será de aplicación el subacápite 22,.3.1,

con la correspondiente ejecución de la fianza. — ——————————---

Si durante los períodos indicados en el acápite 3.2 el Contratista se
viera impedido, por razones técnicas o económicas debidamente sustentadas,
de concluir los respectivos programas minimos de trabajo descritos en el
acápite 4.6, podrá extender dichos períodos hasta por un máximo de seis
(6) Meses, siempre y cuando haya solicitado la aprobación a PERUPETRO para
dicha extensión con una anticipación no menor de treinta (30) Días al
vencimiento del período en curso, y que las razones que sustenten la
solicitud hayan sido comprobadas y aprobadas por PERUPETRO. En este caso,

el Contratista antes del vencimiento del período en curso, presentará una

EN

nueva fianza o prorrogará la existente, por el nuevo plazo establecido,
conforme a los requisitos estipulados en el acápite 3.10. En el caso que
las extensiones otorgadas extingan el plazo del último período de la fase
de exploración y el Contratista decida continuar con los trabajos

exploratorios, las obligaciones de dicho período se cumplirán en una

extensión de la fase de exploración a ser acordada por las Partes, de
O
Luego del cumplimiento de la obligación del programa mínimo de trabajo del -—
período en curso dentro del plazo correspondiente establecido en el

acápite 3.2, de haber hecho uso de la extensión a que se refiere el

Notario de Lima

párrafo anterior, de ser el caso, y siempre que la obligación haya sido la
perforación de por lo menos un Pozo Exploratorio, el Contratista podrá
solicitar la aprobación de PERUPETRO de un plazo extraordinario de hasta
seis (6) meses para reevaluar toda la información y resultados obtenidos
hasta el período en curso, con la finalidad de realizar un estudio para

poder tomar la decisión de pasar al siguiente período.

Las aprobaciones a que se refiere este acápite, serán otorgadas a criterio

de PERUPETRO.

3.5 La fase de exploración podrá continuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción Comercial hasta el
vencimiento del plazo de esta fase, que se indica en el acápite 3.1. En
dicho caso es aplicable, el acápite 10.3 hasta el vencimiento de la fase
de exploración; asimismo, el método de amortización lineal referido en el
acápite 39.6 se aplicará desde la Fecha de Inicio de la Extracción

Comercial. =:

6503967

335

SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y SIETE

En caso que el Contratista realice un descubrimiento o descubrimientos de

Hidrocarburos durante cualquier período de la fase de capluravión, que nu
sea comercial sólo por razones de transporte, podrá solicitar un periodo
de retención, de hasta cinco (5) Años, por el Yacimiento o Yacimientos

descubiertos, con el propósito de hacer factible el transporte de la

producción. =
El derecho de retención estará sujeto cuando menos a que concurran los

siguientes requisitos

a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que los
volúmenes de Hidrocarburos descubiertos en el Área de Contrato son

insuficientes para justificar económicamente la construcción del Ducto

Principal; =

b) Que el conjunto de descubrimientos en áreas contiguas más las del

Contratista, es insuficiente para justificar económicamente la

construcción de un ducto principal; y, =========-
c) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el Área de

Contrato a un lugar para su comercialización, por ningún medio de

transporte .
En caso que el Contratista realice un descubrimiento de Gas Matural No
Asociado o de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, podrá solicitar un período de
retención, de hasta diez (10) Años, por el Yacimiento o Yacimientos

descubiertos, con el propósito de desarrollar el mercado. =:
En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Matural No Asociado y
Condensados durante cualquier período de la fase de exploración, y se
presenten los casos descritos en los acápites 3.6 y 3.7, el Contratista
podrá solicitar un período de retención para Petróleo y otro para Gas
Natural No Asociado o Gas Natural No Asociado y Condensados, para los

fines indicados en dichos acápites. =
El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO.
El período de retención constará por escrito. Para este efecto, el

Contratista presentará una solicitud a PERUPETRO, acompañando
6503968 E

SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y OCHO

documentación de sustento e incluyendo un cronograma de actividades a

realiza (o Á

Con el inicio del período de retención termina la fase de exploración. Con

la declaración de Descubrimiento Comercial en dicho período, se dará

inicio a la fase de explotación. =
El otorgamiento del período de retención a que se refieren los acápites
3.6 y 3.7 y la duración de los mismos será determinado a criterio de
PERUPETRO, sin que ello afecte o disminuya la obligación del cumplimiento
del programa mínimo de trabajo del período de la fase de exploración en

Curso.

e 3.10 El Contratista deberá garantizar el cumplimiento de cada uno de los
programas mínimos de trabajo de Exploración, de acuerdo a lo previsto por

] los acápites 3.2 y 4.6, mediante fianza solidaria, sin beneficio de
excusión, incondicional, irrevocable y de realización automática en el
Perú, emitida por una entidad del «sistema financiero debidamente
calificada y domiciliada en el Perú y aceptada por PERUPETRO. A solicitud
de PERUPETRO, el Contratista sustituirá cualquier fianza entregada

debiendo cumplir con presentar una nueva fianza dentro del plazo de quince
2---——(15) Días Útiles siguientes-a-la-fecha-Je- recepción por el Contratista de
la solicitud de PERUPETRO. =========

El monto de la fianza del programa mínimo de trabajo para cada período,
será el que resulte de multiplicar la equivalencia en dólares que, para
este efecto se establece en el Anexo *F”, por el número de Unidades de
| Trabajo Exploratorio que corresponde para cada período, según el acápite

96. aro arras oo====
La fianza que corresponde al programa mínimo de trabajo del primer período
será entregada a PERUPETRO en la Fecha de Suscripción. La fianza para el
programa mínimo de trabajo que corresponde para cada uno de los períodos
siguientes, según el acápite 4.6, serán entregadas a PERUPETRO, en cada
caso, antes del inicio de cada período, en caso contrario será de

aplicación el subacápite 22.3.3.

La fianza para el caso de prórrogas de plazos de los períodos de la fase
de exploración, deberá ser entregada a PERUPETRO por el Contratista, antes
del inicio de la prórroga correspondiente, caso contrario PERUPETRO no
aprobará la prórroga solicitada, independientemente de lo estipulado en el
acápite 3.4.

6503969

SESENTA Y DOS MIL OCHOCIENTOS SESENTA Y NUEVE

Las fianzas, conforme se indican en los anexos ”C-1” a ”C-5”,

para cada programa mínimo de trabajo de vada perívdo de

exploración. =
La fianza del programa mínimo de trabajo de cada período se mantendrá

vigente durante un plazo que exceda en treinta (30) Días Útiles al plazo

de cumplimiento de cada programa mínimo de trabajo. =
En caso que alguna de las fianzas que haya entregado el Contratista no 3e
mantuviera vigente por el plazo establecido, éste deberá cumplir con
entregar una nueva fianza o prorrogar la existente, dentro del plazo de
quince (15) Días Útiles siguientes a la recepción por el Contratista de la
notificación de PERUPETRO, en caso contrario será de aplicación el
subacápite 22.3.3.

Cumplida la obligación garantizada por cada fianza, PERUPETRO procederá

inmediatamente a devolver al fiador a través del Contratista la fianza

correspondiente.
La ejecución de cualquier fianza tendrá el efecto de extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de trabajo,

sin perjuicio de la aplicación de lo dispuesto en el subacápite 22.3.1. ==

3.11 Interviene PETRO-TECH INTERNATIONAL, INC., para efecto de otorgar la

garantía corporativa que aparece en el anexo ”D”, que se entrega a

PERUPETRO en la Fecha de Suscripción. =

la garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista. Será de aplicación el subacápite 22.3.5, si
producido algún hecho previsto en dicho acápite, el Contratista no cumple

con sustituirla en un plazo máximo de quince (15) Días Útiles. ====== al

CLÁUSULA CUARTA.- EXPLORACIÓN ===" ==

4.1

El Contratista iniciará las actividades de Exploración a partir de la

Fecha Efectiva. = =

El Contratista podrá hacer suelta de la totalidad del Área de Contrato 3in
lugar a sanción alguna, mediante notificación a PERUPETRO con una
anticipación no menor de treinta (30) Días, siempre y cuando haya dado

cumplimiento al programa mínimo de trabajo del período de la fase de

exploración que se encuentre en curso. =

En caso que el Contratista hiciera suelta total del Área de Contrato, la
abandonara o dejara vencer el plazo del período en curso antes de dar

cumplimiento al correspondiente programa mínimo de trabajo, sin mediar
OS

6503

310

SESENTA Y DOS MIL OCHOCIENTOS SETENTA

razones técnicas aprobadas por PERUPETRO, éste ejecutará la fianza, sin

perjuicio que aplique lo estipulado =n el >ubacápite 22.3.3.

El Contratista podrá hacer sueltas parciales del Área de Contrato mediante
notificación a PERUPETRO con una anticipación no menor de treinta (30)
Días, sin lugar a sanción alguna, pero sin que ello afecte o disminuya 3u

obligación de cumplimiento del programa mínimo de trabajo del período de

la fase de exploración que se encuentre en curso. =

Las Partes dejarán constancia mediante acta del Comité de Supervisión de

las áreas de las que haga suelta el Contratista. =====
El Contratista podrá continuar haciendo uso de la superficie de las áreas

de las que haya hecho suelta en las que hubiera construído instalaciones

que tengan relación con laz Operaciones.

Durante la ejecución del Contrato se efectuarán sueltas de la manera

siguiente:

a) Por lo menos treinta por ciento (30%) del Área de Contrato original al

término del tercer período descrito en el subacápite 3.2.3. =
b) Por lo menos veinte por ciento (20%) del Área de Contrato original al
término del cuarto período descrito en el subacápite 3.2.4. ===========

=--6) Al término de la. fase de exploración, el Contratista podrá mantener el

Área de Contrato remanente, que resulte luego de la suelta estipulada
en los literales a) y b) anteriores, siempre que el Contratista se
comprometa a un programa adicional de trabajo, que comprenda la
perforación de un (1) Pozo Exploratorio de por lo menos dos mil
quinientos metros (2,500 m) de profundidad vertical (TVD) o penetre 100
m en formaciones del Pre-Terciario, lo que ocurra primero, o ejecute
300 UTE, cada Año, hasta por un plazo máximo de cuatro años. Para este
efecto, el Contratista antes del inicio de la fase de explotación
deberá entregar la fianza correspondiente y de ser el caso, antes del

inicio de cada plazo de 1 Año. '=
d) En caso que el Contratista decida no continuar realizando el trabajo
adicional descrito en el literal c), o en caso de incumplimiento de
dicho compromiso, sin perjuicio de la aplicación de las estipulaciones
contractuales respectivas, el Contratista retendrá sólo la superficie
bajo la cual se encuentren los Yacimientos productores, más un área
circundante de cinco (5) kilómetros, hasta el límite del Área de
Contrato.

6503971

4.6

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y UNO

Para los efectos que tratan los acápites 4.2 y 4.3, las Partes coordinarán
oportunamente, a fin que PERUPETRO divida el Área de Contrato a >er
retenida, en parcelas rectangulares y hasta donde sea posible, de una
extensión de veinte mil hectáreas (20,000.00 ha) y donde no es posible,

con área diferente. No es necesario que las áreas de las que haga suelta

el Contratista sean contiguas. =
Cualquier área de la que haga suelta el Contratista, incluyendo los

Yacimientos que se encuentren dentro de la misma, revertirá al Estado sin

costo alguno para éste ni para PERUPETRO.

El programa mínimo de trabajo para cada uno de los períodos de la fase de

exploración que el Contratista está obligado a realizar comprende lo

siguiente: sorna ========
Unidades de Trabajo Exploratorio
q 400 UTE o,
18 Meses  |Registrar, procesar e interpretar 2,000 km de líneas sísmicas
2D.
==5 200 UTE o,
pan Registrar, procesar e interpretar 200 km? de líneas sísmicas

E] 360 UTE o Perforar un Pozo Exploratorio
360 UTE o Perforar un Pozo Exploratorio |

24 Meses
Es 360 UTE o Perforar un Pozo Exploratorio |

12 moos

Para el cumplimiento de las obligaciones descritas en el presente acápite,
se tendrá en cuenta lo siguientes meme,
a) En el caso del registro de líneas «sísmicas, los kilómetros
correspondientes serán contados desde el punto de disparo inicial hasta
el punto de disparo final de cada línea sísmica. ===
b) Las unidades de trabajo exploratorio a que se refiere el presente
acápite serán cumplidas de conformidad con la tabla de equivalencias
establecida en el anexo E PAP
c) Únicamente las unidades de trabajo exploratorio provenientes del
registro de líneas sísmicas 2D óú 3D, así como de la perforación de
Pozos Exploratorios, realizados en exceso en cualquier período de la
fase de exploración, con relación a lo establecido en el presente

acápite, serán acreditadas para el cumplimiento de las obligaciones de
6503972

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y DOS

los períodos siguientes, no sxíendo necesario entregar la fianza
correspondiente para =l pecíodo en el que 28 acreditan dichas unidades

de trabajo, siempre que el programa mínimo de trabajo correspondiente

al período en curso se haya ejecutado en forma completa. ==========

En caso de perforación de Pozos Exploratorios, las unidades de trabajo
exploratorio efectivamente realizadas ue determinarán de acuerdo con la
tabla de equivalencias establecida en el Anexo “E”, estableciéndose la
diferencia con el número de unidades de trabajo exploratorio que
representa el compromiso de la perforación de conformidad con el
presente acápite, la misma que servirá para “3er acreditada para

trabajos futuros de ser el caso o para ser completada por otros

trabajos exploratorios, según corresponda. =

«—— d) Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de laz actividadex

exploratorias planificadas para cumplir con el número de unidades de

Es trabajo exploratorio comprometidas para dicho período. El Contratízta
E] deberá comunicar a PERUPETRO cualquier modificación del contenido de
3

dicho programa, antes de zu ejecución, mediante un informe técnico de

¡B
a

sustento. En el caso que la modificación se refiere a cambiar la
obligación de la perforación de cualquier Pozo Exploratorio por otras
actividades exploratorias, según la tabla de equivalencias establecida
en el Anexo “E”, se requerirá la previa aprobación de PERUPETRO. ======

Ñ Notario de

4.1 Los Pozos Exploratorios que corresponden al programa mínimo de trabajo a

que ze refiere el acápite 4.6, =xe considerarán perforados y, en

consecuencia, la obligación del Contratísta cumplida, cuando se alcance
una profundidad vertical (TVD) mínima de dos mil quinientos (2,500)
metros, medida desde la superficie, o un mínimo de cien (100) metros en

formaciones del Pre-Terciario, lo que ocurra primero. ===

Sí antes de iniciar la perforación de cualquier Pozo Exploratorio que
corresponde al programa mínimo de trabajo, referido en el acápite 4.6, el
Contratista demostrara, a satisfacción de PERUPETRO, en base de los
resultados de las evaluaciones geológicas y geofísicas, que no ze puede
cumplir con los objetivos acordados en el primer párrafo de este acápite,
las Partea podrán acordar un nuevo objetivo geológico y/o profundidad. ===
Asimismo, ui durante la perforación de cualquiera de los Pozos

Exploratorios que corresponde al programa mínimo de trabajo, referido en
6503973

4.10

SESENTA Y DOS MIL OCHOC!ENTOS SETENTA Y TRES

el acápite 4.6 se presentasen problemas insuperables, de tipo geológico a
arcánico, =1 Contratista podrá solicitar dar por cumplida la obligación de

perforación, mediante un informe técnico de sustento, sujeto a la

aprobación de PERUPETRO. =
En caso que el Contratista decida efectuar uma declaración de
Descubrimiento Comercial, deberá notificar dicha declaración a PERUPETRO y
presentar dentro de los ciento ochenta (180) Días posteriores a dicha
declaración, un "Plan Inicial «¿e Desarrollo” para viabilizar la
Explotación del descubrimiento de Hidrocarburos, que deberá incluir, entre

otros, lo siguiente: 2

a) Características físicas y químicas de los Hidrocarburos descubiertos y

porcentaje de productos asociados e impurezas que éstos contengan.
b) Perfiles de producción estimados, durante la Vigencia del Contrato para

el o los Yacimientos. =======-
Cc) El número estimado de Pozos de Desarrollo y su capacidad productiva. ==
d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de la
Producción proyectados. =-
e) Ducto Principal proyectado, de ser el caso.

f) Medidas de seguridad.  ========
gy) Cronograma de todas las actividades a ejecutarse. =-
h) Estimado en el que tendrá lugar la Fecha de Inicio de la Extracción

Comercial. =

El ”Plan Inicial de Desarrollo” debe incluir las inversiones, gastos y
costos específicos estimados para la Explotación del Descubrimiento

Comercial así como cualquier otra información que el Contratista considere

apropiada. =
PERUPETRO deberá indicar al Contratista 3us comentarios al ”Plan Inicial
de Desarrollo” dentro de los sesenta (60) Días siguientes de haberlo
recibido, pudiendo objetar la Fecha de Inicio de la Extracción Comercial

si la misma no ez razonablemente adecuada. En caso de discrepancia se

convocará al Comité Técnico de Conciliación.
Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iniciar el Desarrollo dentro de los ciento ochenta (180)

Días ziguientez al vencimiento del plazo de sesenta (60) Díaz indicado en

el acápite 4.9 del Contrato.

La declaración de Descubrimiento Comercial no implicará la disminución o
6503974

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y CUATRO

suspensión de las obligaciones del programa mínimo de trabajo del período

en CUEsO.

El Desarrollo de los Hidrocarburos descubiertos, se realizará de acuerdo a

los programas de trabajo presentados por el Contratista a PERUPETRO,

conforme a lo estipulado en el acápite 5.3. =
Las Partes acuerdan que cuando 3ea apropiado y necesario z3e podrá ajustar,
extender o modificar los plazos para la presentación del ”Plan Inicial de
Desarrollo” o de los programas anuales de trabajo, según sea el caso. Para
este efecto, el Contratista presentará las propuestas necesarias a

PERUPETRO para que se acuerden tales ajustes, extensiones o

modificaciones. ===================: amm.
4.12 El vencimiento de la fase de exploración, no afectará los términos y

plazos de los procedimientos antes descritos que estuvieran en ejecución a

la fecha de producido dicho vencimiento. ===============:

4.13 En casos excepcionales, por razones técnicas y económicas, que hagan

da

inviable el cumplimiento de las obligaciones y/o plazos de los períodos
del programa mínimo de trabajo estipulados en los acápites 4.6 y 3.2
respectivamente, y a solicitud del Contratista, mediante la presentación
de un informe de sustento, las obligaciones y/o plazos delos períodos del
programa mínimo de trabajo podrán ser sustituidos, siempre que PERUPETRO
acepte y apruebe la sustitución solicitada. La modificación se hará de
acuerdo a ley. En ningún caso, dicha sustitución modificará el compromiso

Notario de tima—

inicial en Unidades de Trabajo Exploratorio para la fase de exploración,

ricardo Fernandini Barre:

disminuyendo obligaciones. =======:
Las sustituciones y nuevas delimitaciones aceptadas y aprobadas por
PERUPETRO antes indicadas, podrían originar cambios en los montos y plazos
de las fianzas establecidas; de ser el caso, las Partes calcularán los
nuevos montos de las fianzas y el Contratista cumplirá con entregar una
nueva fianza o prorrogar la existente, por el nuevo plazo establecido,
conforme a los requisitos estipulados en los acápites 3.4 y 3.10,

asimismo, se calcularán las unidades de Trabajo Exploratorio para la nueva

área incorporada. =
CLÁUSULA QUINTA.- EXPLOTACIÓN =
5.1 La fase de explotación 38 inicia al Día siguiente de la terminación de la

fase de exploración, siempre y cuando 38 hubiere producido durante la fase

de exploración una declaración de Descubrimiento Comercial. Sin embargo, a
6503975

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y CINCO

opción del Contratista, se podrá dar inicio anticipado a la fase de
explotación y terminará la fase de exploración en la Fecha de Inivio de la

Extracción Comercial. En caso de período de retención y efectuada la

declaración de Descubrimiento Comercial, se dará inicio a la fase de

explotación .
El Contratista está obligado a que la Fecha de Inicio de la Extracción

Comercial tenga lugar en la fecha que 3e establezca de conformidad a los

acápites 4.8 y 4.9. =
Con una anticipación no menor de sesenta (50) Días a la terminación de

cada año calendario a partir de la presentación del Plan Inicial de

Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente: =
a) Un programa anual de trabajo y el presupuesto detallado de ingresos,
costos, gastos e inversiones correspondiente al «siguiente año
candado.
b) Un programa anual de trabajo y el presupuesto detallado de ingresos,
costos, gastos e inversiones para la Exploración, tendente a buscar

reservas adicionales, de ser el caso. >

<) Un programa de trabajo y 3u proyección de ingresos, costos, gastos e
inversiones correspondientes para el Desarrollo y/o Producción para los

siguientes cinco (5) años calendario. ===:
Para ejecutar cada programa de trabajo, el Contratista utilizará el equipo

y/o métodos que sean necesarios y apropiados para permitir la evaluación y

seguimiento de las Operaciones. =========- ===
El Contratista está obligado a la Explotación y recuperación económica de
las reservas de Hidrocarburos del Área de Contrato, de conformidad con los
programas a que se refiere esta cláusula quinta y la llevará a cabo de

acuerdo a los principios técnicos y económicos generalmente aceptados y en

uso por la industria internacional de Hidrocarburos. ==
El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar la regalía.

Asimismo, dichos Hidrocarburos podrán ser procesados dentro del Área de

Contrato para ser utilizados exclusivamente en las Operaciones. ===:
El Contratista tendrá el derecho de recuperar los Hidrocarburoz líquidox

de cualquier Gaz Natural que haya producido en el Área de Contrato y de

extraerlos en cualquier etapa de manipuleo de dicho Gas Natural.
Notario de Lil

6503976

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y SEIS

Los líquidos así separado serán considerados como Condensados para
efectos de determinar la regalía del Contratista, 2alvo que por razones
económicas u operativas no sea posible su recolección y pueda mezclarse

con el Petróleo y fiscalizarse juntos. ====="

El Gas Natural que no sea utilizado por el Contratista en las Operaciones
de acuerdo al acápite 5.6, podrá ser comercializado, reinyectado al
Reservorio o ambos por el Contratista. En la medida en que el Gas Natural
no sea utilizado, comercializado o reinyectado, el Contratista podrá

quemar el gas, previa aprobación del Ministerio de Energía y Minas. -

Cuando un Yacimiento o Yacimientos Comercialmente explotables, se
extiendan en forma continua del Área de Contrato a otra u otras áreas, el
Contratista y los contratistas que tengan estas áreas, deberán ponerse de
acuerdo en la realización de un plan de Explotación unitarío o un plan
común de Explotación. De no llegar a un acuerdo, el Ministerio de Energía
Y Minas dispondrá el sometimiento de las diferencias al comité técnico de
conciliación referido en el artículo 32” de la Ley No. 26221 y s3u

resolución será de obligatorio cumplimiento. ============"

Si el área adyacente al Yacimiento comercialmente explotable, no está

==; asignada a un—contratis5ta-o-mo-está en proceso de negociación, concurso,

5.10

5.11

5.12

licitación o en proceso de selección de contratista y no existe limitación
en cuanto a protección ambiental, el Contratista tendrá la primera opción
para la negociación e incorporación de dicha área adyacente al Área de
Contrato, siempre que la szolicitud la efectúe durante la fase de

exploración. ====-

Terminada la perforación de un (1) pozo, el Contratista debe informar a
PERUPETRO la oportunidad en que el pozo será probado, de ser el caso. La
prueba del pozo deberá realizarse dentro de los tres (3) Meses siguientes

al término de la perforación.

PERUPETRO podrá en todo momento inspeccionar y probar los equipos e

instrumentos de medición utilizados para medir el volumen y determinar la

calidad de los Hidrocarburos Fiscalizados. ==
Los equipos e instrumentos de medición serán periódicamente calibrados

conforme las normas aplicables. Los representantes de PERUPETRO podrán

estar presentes en el acto. ==

Antes de la Fecha de Inicio de la Extracción Comercial y para la

determinación de los volúmenes y calidad de los Hidrocarburos
6503977

CLÁUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS

6.1

6.2

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y SIETE

Fiscalizados, las Partes acordarán los equipos, métodos y procedimientos
de medición correspondiente. "== (€ o
Para la producción de Petróleo Pesado en el Área de Contrato, 38 podrá
mezclar con Petróleo liviano producido fuera del Área Contrato. Dicho
Petróleo liviano será medido y fiscalizado por las Partes en un punto de

medición al ingresar al Área de Contrato. =: =

El volumen de dichos Hidrocarburos producidos fuera del Área de Contrato
será descontado del volumen de Hidrocarburos Fiscalizados en el Área de

Contrato para efectos de la determinación de la regalía a pagar por el

Contratista. =

El Contratista mantendrá a PERUPETRO oportuna y permanentemente informado
sobre las Operaciones, proporcionándole toda la información en la forma
prevista en esta cláusula, en la reglamentación que le resulte aplicable y
en los formatos que PERUPETRO establezca. Asimismo, proporcionará
información respecto de otros recur3os naturales o restos arqueológicos

que encuentre o descubra en la ejecución de las Operaciones durante la

Vigencia del conato.
La información técnica, estudios, datos procesados y no procesados, así
como resultados que proporcione el Contratista a PERUPETRO de acuerdo a la
presente cláusula, será la de mejor calidad que haya obtenido el
Contratista. Si al obtener información y resultados se hubiese utilizado

métodos o sistemas que son de su propiedad exclusiva, no estará obligado a

revelar dichos métodos o sistemas cuando proporcione la información. ====
El Contratista deberá proporcionar una copía de todos los estudios
relacionados con el desarrollo de loz Yacimientos, que prepare con la
información técnica obtenida del Área de Contrato. El Contratista

proporcionará también cualquier aclaración que le solicite PERUPETRO en

relación con dichos estudios. =
El Contratista presentará a PERUPETRO, la información y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes de la

fecha de vencimiento de cada uno de los períodos de la fase de exploración

estipulados en el acápite 3.2. == =
Adicionalmente, dentro de los noventa (90) Días siguientes al vencimiento
de cada período de la fase de exploración, el Contratista deberá presentar

a PERUPETRO, un informe consolidado de evaluación que incluya, de ser el
6503978

Notario de

6.5

CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN =

tal

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y OCHO

caso, estudios y/o interpretación de los análisis geológicos, geofísicos,
geoquímicos, petrofísicos y de Reservorio> con relación a las actividades

exploratorias realizadas en el período vencido, incluyendo las del

programa mínimo de trabajo correspondiente. =
El Contratista presentará a PERUPETRO un "Informe Mensual de Producción” y
un "Informe Mensual de Ingresos y Egresos”. Ambos informes 3e presentarán
en los formatos que PERUPETRO entregará al Contratista para tal fin, a más
tardar treinta (30) Días después de cada mes calendario.

El Contratista deberá entregar copia de toda la información que

proporcione al Banco Central de Reserva del Perú, de acuerdo a la cláusula

décimo primera, cuando PERUPETRO lo requiera.
Dentro de los treinta (30) Días siguientes al término de cada mes
calendario, el Contratista deberá entregar a PERUPETRO la relación de los

contratos suscritos con sus Subcontratistas en dicho Mes y cuando así lo

solicite, entregarle copia de los contratos que PERUPETRO requiera. =:

Cualquiera de las Partes puede revelar la información obtenida de las

Operaciones sin aprobación de la otra Parte, en los siguientes casos: ====

a) A una Afiliada; ========

-B)— En-relación-con financiaciones u obtención de seguros, suscribiendo un

compromiso de confidencialidad =
c) En tanto así se requiera por ley, reglamento o resolución de autoridad
competente, incluyendo sin limitación, los reglamentos o resoluciones
de autoridades gubernamentales, organismos aseguradores o bolsa de

valores en la que los valores de dicha Parte o de las Afiliadas de

dicha Parte estén registrados;

d) A consultores, contadores, auditores, financistas, profesiona o

posibles adquirentes o cesionarios de las Partes o de una participación

en el Contrato , conforme sea necesario con relación a las Operaciones

obteniendo un compromiso de confidencialidad.
En los casos en que las Partes acuerden comunicar cierta información de
carácter confidencial o reservada a terceros, deberán dejar expresa

constancia del carácter de tal información, a fin de que ésta no sea

divulgada por dichos terceros. =

El Comité de Supervisión estará integrado de una parte, por tres (3)

miembros del Contratista o sus alternos, y de la otra parte, por tres (3)
6503979

71.3

7.4

SESENTA Y DOS MIL OCHOCIENTOS SETENTA Y NUEVE

miembros de PERUPETRO o sus alternos. Un representante de PERUPETRO S.A.

presidirá el Comité de Supervisión. —————
Dicho Comité de Supervisión se instalará y aprobará su correspondiente
reglamento de funcionamiento dentro de los sesenta (60) Días siguientes a

la Fecha Efectiva.

El Comité de Supervisión tendrá las 3iguientes atribuciones: =

a) El intercambio y discusión entre sus miembros de toda la información

relativa a las Operaciones. =

b) Evaluar la ejecución de los programas mínimos de trabajo de Exploración

a que se refiere el acápite 4.6. ======

Cc) Evaluar los planes y programas de trabajo a que se refieren los

acápites 4.8 y 5.3. y coordinar la ejecución de los mismos. = =
d) Verificar y coordinar la ejecución de las Operaciones, para lo cual lox

representantes de laz Partes acreditados ante el Comité de Supervisión

podrán contar con la asesoría necesaria. ========- =
e) Verificar y coordinar el cumplimiento de todas las obligaciones

relativas a las Operaciones que 3e establecen en el Contrato o que las

Parte acuerden por cualquier otro documento. =====================-

E) Las demás atribuciones establecidas en el Contrato o que las Partes

acuerden.
El Comité de Supervisión se reunirá cada vez que lo solicite cualesquiera
de las Partes y con la periodicidad que establezca su reglamento. Se

requerirá la asistencia de por lo menos un miembro representante de cada

Parte para que se considere constituido el Comité de Supervisión. =
Cada una de las Partes se hará cargo de los gastos que implique mantener a
sus respectivos miembroz en el Comité de Supervisión. =————"=—=======
En la eventualidad de producirse y mantenerze en el Comité de Supervisión
una discrepancia entre las Partes, cada una de ellas podrá zolicítar las
opinionez técnicas o legales que estime convenientes y las =uometerá al
Comité de Supervisión en reunión extraordinaria. De no llegarse a un
acuerdo en la reunión extraordinaria, el asunto s3erá elevado a las

Gerenciaz Generales de las Partes para su solución. En caso de subsistir

la discrepancia, 3e convocará al Comité Técnico de Conciliación.

CLÁUSULA OCTAVA.- REGALÍA Y VALORIZACIÓN =

8.1

El Contratista pagará la regalía en efectivo, sobre la base de los

Hidrocarburoz  Fiscalizados, valorizados en uno 0 más Puntos de
6503980

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA 5

Fiscalización de la Producción, de conformidad con los acápites 8.3, 8.4 y
9.5. En caso de pérdida de Hidrocarburos >ecá de aplicación lo estipulado
en el acápite 14.2.

8.2 Para los efectos de esta cláusula, los siguientes términos tendrán los

significados que se indican a continuación:

8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en
Dólares por Barril o Dólares por MMBtu, según sea el caso, que

comprende :
a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
Dólares por Barril o Dólares por MMBtu, según sea el caso, por el

transporte y almacenamiento necesario de los Hidrocarburos

/

Fiscalizados desde un Punto de Fiscalización de la Producción

hasta un punto de venta o exportación y, = =========: =
b) Gastos de manipuleo y despacho de los Hidrocarburos Fiscalizados

/ hasta la brida fija de conexión al buque o hasta las instalaciones

/ necesarias para llevar a cabo la venta.

/ 8.2.2 Período de Valorización: es cada quincena de un mes calendario,
E entendiéndose que la primera quincena es el período comprendido
desde el primero hasta el decimoquinto Día de dicho mes calendario,

y la segunda quincena es el período que falta para la finalización

de dicho mes calendario. = a]
Por acuerdo de las Partes, y en tanto las normas legales

correspondientes lo permitan, el Período de Valorización podrá ser

Ricardo Fernandini Barreda

extendido o acortado. =========

8.2.3 Precio de Canasta: es el precio expresado en Dólares por Barril, que
representa el valor FOB puerto de exportación peruano, determinado
en función de la canasta de precios de los tipos de Petróleo
definida de conformidad con el subacápite 8.4.1 para el Precio de
Canasta para Petróleo, del subacápite B.4.3 para el Precio de
Canasta para loz Líquidos del Gas Natural y del subacápite 8.4.4

para el Precio de Canasta para Condenszados. =====-
8.2.4 Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista por
el Gas Natural Fiscalizado producido en el Área de Contrato y que
también debe incluir cualquier otro concepto que se derive

directamente de laz respectivas ventas de Gas Natural Fiscalizado y
6503981

8.2.7

8.2.8

8.2.9

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y UNO

del volumen efectivamente entregado de Gas Natural Fiscalizado

producido =n =l Área de Contrato y que 38 expresará en Dólares por

MMBtu. ===
No se tomarán en consideración para el cálculo del Precio Realizado:
a) Cualquier pago resultante de las conciliaciones de volúmenes de

Gas Natural contenidos en los respectivos contratos de

compraventa.
b)El Impuesto General a las Ventas, el Impuesto Selectivo al

Consumo, el Impuesto de Promoción Municipal y/o cualquier otro

impuesto al consumo. = =
Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según 3ea el caso, correspondiente al transporte
desde un Punto de Fiscalización de la Producción hasta el punto de
yenta o exportación o hasta otro ducto de terceros. Dicho costo
deberá tomar en cuenta los conceptos, metodología y procedimientos

referidos en el "Reglamento de Transporte de Hidrocarburos por

Ductos”, sus modificaciones o el que lo sustituya.
Valor de la Producción Fiscalizada de Petróleo: es el resultado de
multiplicar el Petróleo Fiscalizado de un Período de Valorización
por el Precio de Canasta para Petróleo para dicho período, precio al
cual se le habrá restado el Costo de Transporte y Almacenamiento, de

ser el caso. =
Valor de la Producción Fiscalizada del Gas Natural: es el resultado
de multiplicar el Gas Natural Fiscalizado, en términos de su
contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, precio al

cual se le habrá restado el Costo de Transporte y Almacenamiento, de

ser el caso. =
Valor de la Producción Fiscalizada de LGN: es el resultado de
multiplicar los Líquidos del Gas Natural Fiscalizados de un Período
de Valorización por el Precio de Canasta para los Líquidos del Gas
Natural Fiscalizados para dicho período, precio al cual se le habrá
restado el Costo de Transporte y Almacenamiento, de ser el caso. ===
Valor de la Producción Fiscalizada de Condenados: es el resultado
de multiplicar los Condensados Fiscalizados de un Período de

Valorización por el Precio de Canasta para Condensados para dicho
6503982
SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y DOS

período, precio al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de 3er el caso.
8.3 El Contratista al momento de efectuar la declaración de Descubrimiento
la aplicación de una de las dos

de Hidrocarburos optará por
luego de lo

Comercial

metodologías establecidas en los xsubacápites 8.3.1 y 8.3.2,
cambio de metodología durante el resto de la

cual, no podrá efectuar

Vigencia del Contrato.
8.3.1 Metodología por Escalas de Producción: Será aplicada de acuerdo a la

Producción Fiscalizada de Hidrocarburos Líquidos y/o Líquidos del

Gas Natural. Los niveles de Producción Fiscalizada y los porcentajes

de Regalía, son los siguientes: =:

MBDC: Miles de Barriles por día calendario
Para una Producción Fiscalizada menor a 5 MBDC se aplica el
porcentaje de regalía de 51. Para una Producción Fiscalizada mayor a
regalía de 20%. Para una

NnÍ Barreda
==

andi;
de Lima

100 MBDC se aplica el porcentaje de
Producción Fiscalizada que se encuentre dentro del rango desde 5
se aplica el porcentaje de regalía resultante

lo

Notari

MBDC hasta 100 MBDC,
del cálculo efectuado por el método de interpolación lineal.

Para el caso de Producción Fiscalizada de Gas Natural, los niveles
de Producción Fiscalizada y los porcentajes de Regalía serán los
mismos que para los Bidrocarburos Líquidos, para lo cual se
utilizará la siguiente equivalencia: Barriles serán equivalentes al
volumen de Gas Natural expresado en pies cúbicos estándar divididos

“ulardo Fern

entre el factor cinco mil seiscientos veintiséis (5,626).
8.3.2 Metodología por Resultado Económico (RRE): Será aplicada de acuerdo

a la siguiente relación: =============

RRE a 54 + RV

ni ES mE E E 353)/

6503983

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y TRES

Donde:

RYO: %, Regalía Variable

FR: : Factor R ;1

Se aplica cuando : FRu > 1.15, y en el rango de:

0% < Regalía Variable < 20%

Para resultados negativos se considera 0%, para resultados
iguales o mayores a 20%, se considera 20%

Xu. Ingresos correspondientes al período anual anterior al momento en el cual se hace
el cálculo de la Regalía Variable (%). Comprenden los conceptos aplicables al
FadorR 1 =======

Y 1. Egresos correspondientes al periodo anual anterior al momento en el cual se hace
el cálculo de la Regalía Varable(%). Comprenden los conceptos aplicables al
Factor R 11. ========================

Factor R ys: Es el cociente entre los ingresos y egresos acumulados desde la

Fecha de Suscripción hasta el periodo t-1.

Donde: ====="======="=====————_——__—__——=====

Ingresos acumulados: ====-
AcumiPFP*(PCP-CTAP)] + Acum[PFC*(PCO-CTAC)] +
AcumiPFG*(PRG-CTAG)] + Acum]PFL*(PCL-CTAL)] + Acum[Ol]

PFP = Producción Fiscalizada de Petróleo.

PcP = Precio de Canasta para Petróleo.

CTAP = Costos de Transporte y Almacenamiento para
Petróleo.

PFC = Producción Fiscalizada de Condensados.

Ppcc = Precio de Canasta para Condensados.

CTAC = Costo de Transporte y Almacenamiento para Condensados.

PFG = Producción Fiscalizada de Gas Natural.

PRG = Precio Realizado de Gas Natural.

CTAG = Costo de Transporte y Almacenamiento para Gas
Natural.

PFL = Producción Fiscalizada de Líquidos del Gas Natural.

PCL = Precio de Canasta para Líquidos del Gas Natural.

CTAL = Costos de Transporte y Almacenamiento para
Líquidos del Gas Natural.

ol = Otros ingresos.

Egresos acumulados: ===============================

Acum (Inversión + Gastos + Regalía + Otros Egresos) ===============

El detalle de los ingresos y egresos así como la oportunidad del registro

de loz componentes del factor Rea, ue especifican en el anexo "E",

Procedimiento Contable. =
El cálculo del porcentaje de la Regalía Variable se efectúa dos veces al

año. Una en el mez de enero, con información de Ingresos y Egresos de
¿NON
eS
eS

SS

6503984

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y CUATRO

enero a diciembre del año calendario anterior; y otra en el mes de julio,

con información de julio del año calendario anterior a junio del año

calendario corriente.
Para los efectos del Contrato, el valor de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en

Dólares por millón de Btu, según sea el caso y será determinado conforme

se indica a continuación: =======:

8.4.1 Para la determinación del valor y para el cálculo del Precio de

Canasta para Petróleo, se procederá de la siguiente manera:
a) Con una anticipación no menor de noventa (30) Días a la Fecha de
Inicio de la Extracción Comercial las Partes determinarán la

calidad de Petróleo que se va a producir en el Área de Contrato

b) Dentro de los treinta (30) Días siguientes a la determinación a
que se refíere el literal anterior, las Partes seleccionarán una

canasta de Petróleo de hasta un máximo de cuatro (4) componentes

los que deberán cumplir lo siguiente: =========="

1. Que sean de calidad similar al Petróleo que se va a producir en

el Área de Contrato. ===
Z. Que -sus- cotizaciones..aparezcam regularmente en la publicación
”Platts” u otra fuente reconocida por la industria petrolera y

acordada por las Partes. ================== =
3.Que sea competitivo en el mercado o mercados a los cuales

podría venderse el Petróleo que se va a producir en el Área de

Contrato. =
Cada seis (6) Meses o antes si alguna de las Partes lo solicita,
las Partes deberán revisar la canasta establecida para la
valorización del Petróleo producido en el Área de Contrato, a fin
de verificar que se sigue cumpliendo con las condiciones antes
enumeradas. Si se verifica que alguna de dichas condiciones ya no
se cumple, las Partes deberán modificar la canasta dentro de los
treinta (30) Días siguientes a la fecha en que se inició la
revisión de la canasta. Si vencido este plazo las Partes no

hubieran acordado una nueva canasta, se procederá de conformidad

con lo estipulado en el subacápite B.4.5. =
En cuanto a la calidad, sui ue verifica que la gravedad API

(promedio ponderado), contenido de azufre, u otro elemento que
6503985

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y CINCO

mida la calidad del Petróleo producido en el Área de Contrato
hubiera vaciado =ignificativamente con relación a la calidad de
los tipos de Petróleo que integran la canasta (promedio aritmético
simple), las Partes deberán modificar la composición de la canasta

con el objeto de que la misma refleje la calidad del Petróleo

producido en el Área de Contrato. ===== ainia
Cc) Una vez efectuada la determinación de la calidad del Petróleo a
que se refiere el párrafo anterior, las Partes suscribirán un
"Acuerdo de Valorización” en el que establecerán los términos y

condiciones adicionales a los que ze detallan en este zubacápite y

que se requieran para su correcta aplicación. == =
En el "Acuerdo de Valorización” se definirán los procedimientos de
ajuste que zea necesario establecer por razón de calidad. Los
ajustes por calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad del Petróleo producido
en el Área de Contrato con relación a la calidad de los tipos de
Petróleo que integran la canasta. Asimismo, en el “Acuerdo de
Valorización” ue establecerá su vigencia y la periodicidad con que
deberá revisarse los métodos y procedimientos que se acuerden, de
manera que en todo momento ze garantice una determinación realista
de los precioz del Petróleo producido en el Área de Contrato. Si
alguna de las Partes en cualquier momento considera que la
aplicación de loz métodos y procedimientos establecidos en el
"Acuerdo de Valorización” no da como resultado una determinación
realista del valor del Petróleo producido en el Área de Contrato,

las Partes podrán acordar la aplicación de otrow métodos y

procedizientos que efectivamente produzcan dicho resultado. = -
d) En la eventualidad que en el futuro el precio de uno o más de los
tipos de Petróleo que integran la canasta fuera cotizado en moneda
distinta a Dólares, dichos precios zerán convertidos a Dólarez
sobre la base de las tasas de cambio vigentes en las fechas de
cada una de las referidas cotizaciones, al promedio de las tasas
de cambio cotizadas por el Citibank N.A. de Nueva York, Nueva

York. A falta de esta institución, las Partes acordarán otra que

la sustituya adecuadamente.

e) El Precio de Canasta que se utilizará para calcular la
¡ Barreda

Notarid

6503986

8.4.2

8.4.3

AMB e

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y SEIS

valorización del Petróleo producido en el Área de Contrato en un
Poríodo de Valorización >erá determinado de la siguiente maneras--
1.Se determina el precio promedio de cada uno de los tipos de
Petróleo que integran la canasta, calculando la media
aritmética de sus cotizaciones publicadas en el Período de
Valorización. Sólo se considerarán los Días en los que todos

los tipos de Petróleo que integran la canasta, han sido

m

cotizados .
2.Los precios promedio resultantes de acuerdo a lo antes
indicado, para cada uno de los tipos de Petróleo que integran
la canasta, serán a 3u vez promediados para así obtener el

Precio de Canasta correspondiente al valor del Petróleo

producido en el Área de Contrato.
El Valor del Gas Yatural para el pago de la regalía estará
representado por el Precio Realizado, el mismo que deberá reflejar
el precio de venta en el mercado nacional o en un punto de
exportación dentro del territorio nacional, según fuera el caso. El

valor mínimo a aplicar como Precio Realizado, será de 0.60 US$ /

Para el caso de los Líquidos del Gas Natural se procederá de acuerdo
a lo establecido en el subacápite 8.4.1, en lo que resulte
aplicable. Las Partes podrán acordar los ajustes necesarios al
Precio de Canasta determinado para establecer el Precio de Canasta
para los Líquidos del Gas Natural, de tal manera que éste refleje en
mejor forma el valor de los Líquidos del Gas Natural producidos del

Área de Contrato.
Para el caso de Condensados se procederá de acuerdo a lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable. Las
Partes podrán acordar los ajustes necesarios al Precio de Canasta
determinado para establecer el Precio de Canasta para Condensados,

de tal manera que éste refleje en mejor forma el valor de los

Condensados producidos del Área de Contrato. = =
En caso que las Partes no pudieran llegar a cualquiera de los

acuerdos contemplados en este acápite, procederá la convocatoria del

Comité Técnico de Conciliación. =

8.5 Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del anexo
6503987

CLÁUSULA NOVENA — TRIBUTOS ============================

9.1

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y SIETE

"E”, Procedimiento Contable si en cualquier momento las Partes
establecieran que ha habido un srror en el cálculo del factor Re, y que de
dicho error resultara que debe aplicarse un factor Re, distinto al
aplicado o que debió aplicarse en un momento distinto a aquel en que se
aplicó, 3e procederá a realizar la correspondiente corrección con sfecto
al período en que 3e incurrió en el error, reajustándose a partir de ese
período el porcentaje de regalía. Todo ajuste producto de un menor pago de
la regalía, devengará intereses a favor de la Parte afectada desde el
momento en que se cometió el error. Las devoluciones que se haga al
Contratista por un mayor pago de la regalía serán realizadas en las
quincenas siguientes con cargo a los saldos que PERUPETRO tenga que

transferir al Tesoro, en concordancia con el literal yg) del artículo 6” de

la Ley No. 26221 por concepto del Contrato. =
El monto de la regalía 38 calculará para cada Período de Valorización. El
pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después de finalizada la quincena correspondiente. El volumen de los
Hidrocarburos Fiscalizados de cada quincena estará sustentado por las

boletas de fiscalización que PERUPETRO cumplirá con entregar al

Contratista debidamente firmadas en señal de conformidad. =
Por el Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pone a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de

Contrato, en la cantidad necesaria que cubra el monto adeudado, los gastos

incurridos y los intereses correspondientes según el acápite 13.6. ==

El Contratista está sujeto al régimen tributario común de la República del
Perú, que incluye al régimen tributario común del Impuesto a la Renta, así

como a las normas específicas que al respecto s3e establece en la Ley No.

26221, vigentes en la Fecha de Suscripción.
El Estado, a través del Ministerio de Economía y Finanzas, garantiza al
Contratista, el beneficio de estabilidad tributaria durante la Vigencia
del Contrato, por lo cual quedará sujeto, únicamente, al régimen
tributario vigente a la Fecha de Suscripción, de acuerdo a lo establecido
en el "Reglamento de la Garantía de la Estabilidad Tributaria y de las

Normas Tributarias de la Ley No. 26221, Ley Orgánica de Hidrocarburos”,
Notario de Lim:

6503988

3.5

9.6

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y OCHO

aprobado por Decreto Supremo No. 32-95-EF, en la "Ley que regula los
Contratos de Estabilidad con el Estado al amparo de las Leyes Jectoriales
- Ley No. 27343” en lo que corresponda y en la "Ley de Actualización en
Hidrocarburos - Ley No. 21377". =

La exportación de Hidrocarburos provenientes del Área de Contrato que

realice el Contratista está exenta de todo Tributo, incluyendo aquellos

que requieren mención expresa. == ======
El pago por concepto de canon, sobrecanon y participación en la renta será
de cargo de PERUPETRO.

El Contratista de conformidad con los dispositivos legales vigentes,

pagará los Tributos aplicables a las importaciones de bienes e insumos

requeridos por el Contratista para llevar a cabo las Operaciones, de

acuerdo a ley. =
De conformidad con lo dispuesto por el artículo 87” del Código Tributario,
el Contratista podrá llevar su contabilidad en Dólares y por lo tanto, la
determinación de la base imponible de los Tributos que sean de cargo 3uyo,
así como el monto de dichos Tributos y el pago de los mismos, se efectuará
de acuerdo a ley.
Se precisa que el Contratista utilizará el método de amortización lineal
en un período de cinco (5) ejercicios anuales, contados a partir del
ejercicio al que corresponda la Fecha de Inicio de la Extracción
CA A e e
La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a todas las inversiones que realice el
Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha de
Inicio de la Extracción Comercial. ====================================="=
Queda estipulado que el plazo de amortización antes referido será
extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro factor acordado por las Partes y
luego de aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros del Contratista arrojase un resultado
negativo o una pérdida fiscal, que a criterio del Contratista se proyecte
que no va a poder 3er compensada para efectos fiscales de acuerdo a las
normas tributarias vigentes. La extensión del plazo de amortización será

puesta en conocimiento previo de la Superintendencia Nacional de

Administración Tributaria.
6503989

10.1

10,2

10.3

10.4

10.5

10.6

CLÁUSULA DÉCIMA - DERECHOS ADUANEROS =-

SESENTA Y DOS MIL OCHOCIENTOS OCHENTA Y NUEVE

El Contratista está autorizado a importar en foma definitiva o temporal,

de conformidad con los dispositivos legales vigentes, cualquier bien

necesario para la económica y eficiente ejecución de las Operaciones .
El Contratista podrá importar temporalmente, por el período de dos (2)
Años, bienes destinados a 3us actividades con suspensión de los Tributos a
la importación, incluyendo aquellos que requieren mención expresa; y, en
caso de requerirse prórroga, la solicitará a PERUPETRO por períodos de un
(1) Año hasta por dos (2) veces; quien gestionará ante la Dirección
General de Hidrocarburos la Resolución Directoral correspondiente. Con la

documentación señalada, la Superintendencia Nacional de Administración

Tributaria autorizará la prórroga del régimen de importación temporal.
El procedimiento, los requisitos y garantías necesarias para la aplicación
del régimen de importación temporal, se sujetarán a las normas contenidas
en la Ley General de Aduanas y sus normas modificatorias y reglamentarias.
La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, para las actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la lista de bienes
sujetos al beneficio, de acuerdo a lo establecido en el artículo 56” de la
Ley No. 26221. El beneficio se aplicará por el plazo que dure dicha fase.
Los Tributos que gravan la importación de bienes e insumos requeridos por
el Contratista para las actividades de Explotación y para las actividades

de Exploración en la fase de explotación, serán de cargo y costo del

importador .
PERUPETRO podrá inspeccionar los bienes importados en forma definitiva o
temporal bajo esta cláusula, para las actividades de Exploración de la

fase de exploración, para verificar si dichos bienes han sido importados

exclusivamente para las Operaciones .
El Contratista deberá informar periódicamente a PERUPETRO sobre los bienes

e insumos que hayan sido exonerados de Tributos, de acuerdo a lo dispuesto

en el artículo 56” de la Ley No. 26221. =
El Contratista no podrá reexportar ni disponer para otros fines los bienes
e insumos señalados en el párrafo anterior, 3in autorización de PERUPETRO.
Obtenida la autorización, el Contratista deberá aplicar los Tributos que

correspondan, conforme a lo dispuesto en el artículo 57” de la Ley Mo.
6503990

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA

26221.
CLÁUSULA DÉCIMO PRIMERA.- DERECHOS FINANCIEROS —=======

11.1 Garantía del Estado =

Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley NW" 26221 y por el Decreto
Legislativo N" 668, para otorgar por el Estado al Contratista las
garantías que se indica en la presente cláusula, de acuerdo al régimen

legal vigente en la Fecha de Suscripción. = -

Las garantías que se otorga en la presente cláusula son de alcance también

para el caso de una eventual cesión, con sujeción a la Ley de

¿A Hidrocarburos y al presente Contrato. ===: ===============
11.2 Régimen Cambiario =:

El Banco Central de Reserva del Perú, en representación del Estado y en

cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que el Contratista gozará del régimen cambiario en
vigor en la Fecha de Suscripción y, en consecuencia, que el Contratista
tendrá el derecho a la disponibilidad, libre tenencia, uso y disposición
interna y externa de moneda extranjera, así como la libre convertibilidad
de moneda nacional a moneda extranjera en el mercado cambiario de oferta y
demanda, en los términos y condiciones que se indica en la presente

cláusula.

En ese sentido, el Banco Central de Reserya del Perú, en representación

del Estado, garantiza al Contratista de acuerdo al régimen legal vigente

en la Fecha de Suscripción:

a) Libre disposición por el Contratista de hasta el ciento por ciento
(100%) de las divisas generadas por sus exportaciones de los
Hidrocarburos Fiscalizados, las que podrá disponer directamente en 3us

cuentas bancarias, en el país o en el exterior. =

b) Libre disposición y derecho a convertir libremente a divisas hasta el
ciento por ciento (100%) de la moneda nacional resultante de sus ventas
de Hidrocarburos Fiscalizados al mercado nacional y derecho a depositar

directamente en sus cuentas bancarias, en el país o en el exterior,

tanto las divisas como la moneda nacional. =
c) Derecho a mantener, controlar y operar cuentas bancarias en cualquier
moneda, tanto en el país como en el exterior, tener el control y libre

uso de tales cuentas y a mantener y disponer libremente en el exterior
0908991

11.3

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y UNO

de tales fondos de dichas cuentas sin restricción alguna. = =
4) Sin perjuicio de todo lo anterior, +1 derecho del Contratista a
disponer libremente, distribuir, remesar o retener en el exterior, sin

restricción alguna, sus utilidades netas anuales, determinadas con

arreglo a ley.

Disponibilidad y Conversión a Divisas ====="
Queda convenido que el Contratista acudirá a las entidades del sistema

financiero establecidas en el país para acceder a la conversión a divisa3,

a que se refiere el literal b) del acápite 11.2. Pa =

En caso de que la disponibilidad de divisas a que 3e refiere el párrafo
anterior no pueda ser atendida total o parcialmente por las entidades
antes mencionadas, el Banco Central de Reserva del Perú garantiza que
proporcionará las divisas necesacias.
Para el fin indicado, el Contratista deberá dirigirse por escrito al Banco
Central, remitiéndole fotocopia de comunicaciones recibidas de no menos de
tres (3) entidades del sistema financiero, en las que se le informe la

imposibilidad de atender, en todo o en parte, us requerimientos de

divisas.

Las comunicaciones de las entidades del sistema financiero serán válidas

por los dos Días Útiles ulteriores a la fecha de su emisión. =======
Antes de las lla.m. del Día Útil siguiente al de la presentación de los
documentos precedentemente indicados, el Banco Central comunicará al
Contratista el tipo de cambio que utilizará para la conversión demandada,

el que regirá siempre que el Contratista haga entrega el mismo día del

contravalor en moneda nacional. === =
Si, por cualquier circunstancia, la entrega del contravalor no fuese hecha
por el Contratista en la oportunidad indicada, el Banco Central de
Reserva del Perú, le comunicará al Día Útil =xiguiente, con la misma

limitación horaria, el tipo de cambio que regirá para la conversión, de

efectuársela ese mismo día. ==================
Sin perjuicio de lo anterior, en caso de que el Banco Central de Reserva
del Perú comprobara, oportunamente, que dicha disponibilidad no puede ser
atendida total o parcialmente por las entidades antes mencionadas,
notificará al Contratista para que acuda al Banco Central de Reserva del

Perú con la moneda nacional correspondiente para dar cumplimiento a la

conversión a divisas.
ini Barreda

Notario de Lima

6503992

¡11.4

11.5

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y DOS

Modificaciones al Régimen Cambiario
El Banco Central de Reserva del Perú, en representación del Estado,

garantiza que el régimen contenido en esta cláusula continuará siendo de

aplicación para el Contratista, durante la Vigencia del Contrato.
En caso de que por cualquier circunstancia el tipo de cambio no fuera

determinado por la oferta y demanda, el tipo de cambio aplicable al

Contratista será:
a) Si se estableciera un tipo de cambio oficial único, de igual valor para
todas las operaciones en moneda extranjera o vinculadas a ésta, a
partir de su fecha de vigencia éste será el utilizado bajo el Contrato.
b) De establecerse un régimen de tipos de cambio diferenciados, múltiples
o si se diera diferentes valores a un tipo de cambio único, el tipo de

cambio a ser utilizado para todas las operaciones del Contratista será

el más alto respecto de la moneda extranjera. =

Aplicación de Otras Normas Legales
Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato.
El Contratista tendrá derecho a acogerse total o parcialmente, cuando
resulte pertinente, a nuevos _dispositiyos legales de cambio o normas
cambiarias que se emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten aspectos cambiarios no contemplados en la presente
cláusula, siempre que tengan un carácter general o sean de aplicación a la
actividad de Hidrocarburos. El acogimiento a los nuevos dispositivos o
normas antes indicados no afectará la vigencia de las garantías a que se
cefiere la presente cláusula, ní el ejercicio de aquellas garantías que ze

refieran a aspectos distintos a los contemplados en los nuevos

dispositivos o normas a los que se hubiere acogido el Contratista. =
Queda expresamente convenido que el Contratista podrá, en cualquier
momento, retomar las garantías que escogió no utilizar transitoriamente y
que retomar tales garantías no crea derechos ni obligaciones para el

Contratista respecto del período en que se acogió a los nuevos

dispositivos o normas antes señalados. = =
Asimismo, se precisa que retomar tales garantías, en nada afecta a éstas o

a las demás garantías, ni crea derechos u obligaciones adicionales para el

Contratista.

El acogimiento por el Contratista a los nuevos dispositivos legales de
6503993

11.6

CLÁUSULA DÉCIMA SEGUNDA.- TRABAJADORES ====-

12.1

CLÁUSULA DÉCIMA TERCERA.- PROTECCIÓN AMBIENTAL Y RELACIONES COMUNITARIAS

13.1

13.2

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y TRES

cambio o normas cambiarias, así como su decisión de retomar las garantías
que escogió no utilizar transitoriamente, deberán »er comunicadas por

escrito al Banco Central de Reserva del Perú y a PERUPETRO.

Lo establecido en este acápite es sin perjuicio de lo dispuesto en el

primer párrafo del acápite 11.4. =

Información Económica =

El Contratista remitirá información mensual al Banco Central de Reserva
del Perú relativa a su actividad económica, de conformidad con el artículo

74 de la Ley Orgánica del Banco, aprobada por Decreto Ley No. 26123.

Las Partes convienen que al término del quinto Año contado a partir de la
Fecha de Inicio de la Extracción Comercial, el Contratista habrá
sustítuido a todo su personal extranjero por personal peruano de
equivalentes calificaciones profesionales. Se exceptúa de lo anteríor a
personal extranjero para cargos gerenciales y al que sea necesario para la
realización de trabajos técnicamente especializados, en relación con las
Operaciones. El Contratista conviene en capacitar y entrenar al personal
peruano en la realización de trabajos técnicamente especializados a fin

que personal peruano pueda xustítuir progresivamente al personal

extranjero en la realización de dichos trabajos.
Al inicio de las Operaciones y al vencimiento de cada año calendario, el
Contratista entregará a PERUPETRO un cuadro estadístico del personal a su
servicio para laz Operaciones, de acuerdo al formato que PERUPETRO

entregue al Contratista. =

El Contratista 3e obliga a cumplir las disposiciones del ”Reglamento para
la Protección Ambiental en las Actividades de Hidrocarburos” aprobado por
Decreto Supremo N” 015-2006-EM y modificatorias, la Ley NW” 28611, Ley

General del Ambiente y modificatorias, así como las demás disposiciones

ambientales vigentes en lo que sea aplicable.
El Contratista conducirá las Operaciones ceñido a los lineamientos del
desarrollo sostenible, de la conservación y protección del ambiente de
acuerdo a las leyes y reglamentos de protección ambiental, sobre
comunidades nativas y campesinas, y a los convenios internacionales
ratificados por el Estado Peruano. Asimismo, deberá respetar la cultura,

usos, costumbres, principios y valores de las comunidades, manteniendo una
6503994

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y CUATRO

S ) = adecuada armonía con el Estado Peruano y la sociedad civil. =
15.3 £1 Contratista utilizará las mejores técnicas disponibles en las prácticas

de la industria internacional, con observancia de las Leyes y regulaciones

ambientales, sobre la prevención y control de la contaminación ambiental

aplicables a las Operaciones; asimismo conducirá las Operaciones conforme

a las regulaciones vigentes sobre preservación de la diversidad biológica,

de los recursos naturales y la preservación de la seguridad y salud de la

población y de su personal.
CLÁUSULA DÉCIMA CUARTA - CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCIÓN CONTRA

PERDIDAS
14.1 El Contratista debe adoptar toda medida razonable para prevenir la pérdida

Su o desperdicio de los Hidrocarburos en la superficie o en el subsuelo de

cualquier forma, durante las actividades de Exploración y Explotación. ===
| 14.2 En caso de derrames de Hidrocarburos en la superficie, en el Área de
Contrato o fuera de ella, que deban ser informados de acuerdo a las normas
legales vigentes, el Contratista deberá comunicar inmediatamente este
hecho a PERUPETRO, indicándole el volumen estimado del derrame y las

acciones tomadas para subsanar las causas del mismo. PERUPETRO tiene el

derecho de verificar el volumen del derrame y analizar sus causas. = =
En caso de pérdidas en la superficie, en el Área de Contrato o fuera de
ella, antes del Punto de Fiscalización de la Producción, debido a
negligencia grave o conducta dolosa del Contratista, el volumen perdido

será valorizado de acuerdo con la cláusula octava e incluido en el cálculo

Notario de Lima

de la regalía, sin perjuicio de lo estipulado en el acápite 13.1.

ES En caso de pérdidas antes del Punto de Fiscalización de la Producción, en
situaciones distintas a las descritas en el párrafo anterior y que den
origen a una compensación al Contratista por parte de terceros, el monto
de la compensación recibida por los Hidrocarburos perdidos, multiplicado
por el factor que resulte de dividir el monto de la regalía pagada por los
Hidrocarburos Fiszcalizados en el Punto de Fiscalización de la Producción
al que correspondan los Hidrocarburos pardidos en la “Quincena” en que
ocurrió la pérdida, entre el valor de tales Hidrocarburos Fiscalizadox,
determinado de acuerdo al acápite 8.2 en la misma quincena, será el monto
que el Contratista deberá pagar por concepto de regalía por los
Hidrocarburos perdidos, a más tardar al segundo Día útil de recibida dicha

compensación, sin perjuicio de lo estipulado en el acápite 13.1.
6503995

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y CINCO

CLÁUSULA DÉCIMA QUINTA.- CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA ==
15.1 En cumplimiento de lo ==tablecido por el artículo 29% de la Loy No. 26221,

el Contratista se obliga a poner a disposición de PERUPETRO, en cada año

calendario durante la Vigencia del Contrato, la siguiente suma: =
APORTE ANUAL

(en US$)
a) Hasta el año calendario en que tenga
lugar la Fecha de Inicio de la Extracción
Comercial 50,000.0

b) A partir del año calendario siguiente

al de la Fecha de Inicio de la Extracción

Barriles por Día ===>

De 0 a 30,000 80,000.0
De 30,001 a 50,000 120,000.0
Más de 50,000 180,000.0

El primer pago se efectuará en la Fecha de Suscripción en un monto que se
determinará multiplicando el aporte anual correspondiente al literal a),
por la fracción que resulte de dividir el número de Días que falten para
completar el año calendario en curso entre trescientos sesenta y cinco
IN A —
El aporte anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se encuentre la producción diaria promedio de
los Bidrocarburos Fiscalizados en el año calendario anterior, la cual se

obtendrá dividiendo el volumen total de los Hidrocarburos Fiscalizados en

dicho Año entre el correspondiente número de Días. =

Los pagos a que se refiere el presente acápite, excepto el primer pago,

serán efectuados durante el Mes de enero de cada año calendario.
Para determinar la equivalencia de Barriles / Día en caso de producción de
Gas Natural, se utilizará la siguiente equivalencia: Barriles serán

equivalentes al volumen de Gas Natural expresado en pies cúbicos estándar

divididos entre el factor cinco mil seiscientos veintiséis (5,626).
15.2 El Contratista cumplirá con las obligaciones establecidas en el acápite

15.1 depositando el aporte en la cuenta que PERUPETRO le señale. =- =

PERUPETRO entregará al Contratista una comunicación manifestando la
¿AKDO

Ricardo Fernandini Barreda

6503996

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y SEIS

conformidad del pago, dentro de los cinco (5) Días Útiles de haber
Leido A A
15.3 El Contratista se compromete, durante la fase de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
estudiantes universitarios a fin que realicen prácticas con el objeto que
éstos puedan, de acuerdo con los requerimientos de la universidad de donde
provengan, complementar su formación académica. Asimismo, el Contratista

pondrá dicho programa en conocimiento de PERUPETRO. =

15.4 Los programas de capacitación que el Contratista establezca para su
personal, tanto en el país como en el extranjero, serán puestos en
conocimiento de PERUPETRO.

CLÁUSULA DÉCIMA SEXTA — CESIÓN =

16.1En caso que el Contratista llegue a un acuerdo para ceder su posición
contractual o asociarse con un tercero en el Contrato, procederá a

| notificar a PERUPETRO respecto de dicho acuerdo. A la notificación deberá
/ acompañarse la solicitud de calificación del cesionario o del tercero y
adjuntarse la información complementaria que resulte necesaria para su

calificación como empresa petrolera, conforme a ley. ===================-

Si PERUPETRO otorga la calificación solicitada, la cesión se llevará a

efecto mediante la modificación del Contrato, realizada conforme a ley.
16.2 El Contratista podrá ceder, prevía notificación a PERUPETRO, conforme a
ley toda o parte de zu participación en el Contrato a una Afiliada. ======
16.3 El cesionario otorgará todas las garantías y asumirá todos los derechos,
responsabilidades y obligaciones del cedente.

CLÁUSULA DÉCIMA SÉTIMA - CASO FORTUITO O FUERZA MAYOR =
17.1 Ninguna de las Partes es imputable por la inejecución de una obligación o
su cumplimiento parcial, tardío o defectuoso, durante el término en que
dicha Parte obligada se vea afectada por causa de Caso Fortuito o Fuerza
Mayor y siempre que acredite que tal causa impidió su debido cumplimiento.
17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días siguientes de producida la causal a
la otra Parte respecto de tal evento y acreditará la forma en que afecta
la ejecución de la correspondiente obligación. La otra Parte responderá
por escrito aceptando o no la causal dentro de los quince (15) Días
siguientes de recibida la notificación antes mencionada. La no respuesta

de la Parte notificada en el plazo señalado se entenderá como aceptación
a, 6503997

$ Nay

17.3

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y SIETE

de la causal invocada.
En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará 3us mejores esfuerzos para ejecutarla con arreglo a la
común intención de las Partes expresada en el Contrato, debiendo las

Partes continuar con la ejecución de las obligaciones contractuales no

afectadas en cualquier forma por dicha causa. =
La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el cumplimiento de las obligaciones y condiciones contractuales
dentro de un período de tiempo razonable, luego que dicha causa o causas
hubieran desaparecido, para lo cual deberá dar aviso a la otra Parte

dentro de los cinco (5) Días siguientes de desaparecida la causa. La Parte

no afectada colaborará con la Parte afectada en este esfuerzo.

En los casos de huelga, paro u otros similares, una de las Partes no podrá

imponer a la otra una solución contraria a su voluntad. =======
El lapso durante el cual los efectos de la causa de Caso Fortuito o Fuerza
Mayor afecten el cumplimiento de las obligaciones contractuales, será
agregado al plazo previsto para el cumplimiento de dichas obligaciones, y

si fuera el caso, al de la fase correspondiente del Contrato y al plazo de

Vigencia del Contrato.
Si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin ser
ejecutada durante el lapso en que tal causa afecte la indicada ejecución o
durante el lapso en que PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista y, si se hubiera producido alguna discrepancia respecto
a la existencia de tal causal, mientras no se resuelva la discrepancia.

Con tal fin el Contratista deberá prorrogar o sustituir dicha fianza,

según sea necesario.
Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada por
el Contratista o mientras no se resuelya la discrepancia que pudiere
haberse producido sobre 3u existencia, quedará en suspenso el cómputo del
plazo para la ejecución del programa mínimo de trabajo respectivo. En caso
que PERUPETRO acepte la existencia de la causal de Caso Fortuito o Fuerza
Mayor invocada por el Contratista, éste reanudará la ejecución del

programa mínimo de trabajo tam pronto cesen los efectos de la indicada
6503998

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y OCHO

causal.

BERUPETRO hará lo» esfuerzos necesarios para obtener la ayuda y

cooperación de las autoridades correspondientes del Gobierno a fin que se

tomen las medidas necesarias para asegurar una implementación y operación

continuada y segura de las actividades previstas bajo el Contrato. =
Se conviene que cuando cualquiera de las Partes, a =u solo
criterio, considere que su personal o el de sus subcontratistas no
puedan actuar dentro del Área de Contrato con la seguridad necesaria en
cuanto a su integridad física, la invocación de esta situación como causa
de Caso Fortuito o Fuerza Mayor no será discutida por la otra Parte,
Sm siempre y cuando se haya dado cumplimiento a lo establecido en los

artículos 1314* y 1315* del Código Civil.
| 17.5 En caso que el Contratista se vea afectado por causa de Caso Fortuito o
'/ Fuerza Mayor que le impida completar la ejecución del programa mínimo de
trabajo del período en curso, vencido el término de doce (12) Meses
consecutivos contados a partir del momento en que aquella se produjo, el

Contratista podrá resolver el Contrato, para lo cual deberá comunicar su

decisión a PERUPETRO con una anticipación no menor de treinta (30) Días a

¡ Barreda

ma

la fecha en la cual hará suelta del Área de Contrato. ==
17.6 Las disposiciones de esta cláusula décimo sétima no son aplicables a

obligaciones de pago de sumas de dinero. =
CLÁUSULA DÉCIMA OCTAVA —- CONTABILIDAD ==================:
18.1El Contratista deberá llevar su contabilidad, de acuerdo con los

Notario de L¡

principios y las prácticas contables establecidas y aceptadas en el Perú.
Asimismo, deberá llevar y mantener todos los libros, registros detallados
y documentación que sean necesarios para contabilizar y controlar las
actividades que realiza en el país y en el extranjero con relación al
objeto del Contrato, así como para la adecuada sustentación de =3us
ingresos, inversiones, costos, gastos y Tributos incurridos en cada
ejercicio. Por otro lado, dentro de los ciento veinte (120) Días contados
a partir de la Fecha de Suscripción, el Contratista proporcionará a

PERUPETRO una copia en idioma castellano del ”Manual de Procedimientos

Contables” que haya decidido proponer para registrar sus operaciones.
El "Manual de Procedimientos Contables” deberá contener entre otros, lo

siguiente:

a) Idioma y moneda en que se llevarán los registros contables. =
6503999 ]

18.2

18.3

18.4

SESENTA Y DOS MIL OCHOCIENTOS NOVENTA Y NUEVE

b) Principios y prácticas contables aplicables.
S) Estructura y Plan de Cuentas, de conformidad con los requerimientos de

la Comisión Nacional Supervisora de Empresas y Valores (CONASEV) .

d) Mecanismos de identificación de las cuentas correspondientes al

Contrato y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades. =

e) Mecanismos de imputación de los ingresos, inversiones, costos y gastos

comunes, al Contrato, a otros contratos por Hidrocarburos, a las

actividades relacionadas y a las otras actividades. =

£) Determinación de las cuentas de ingresos y egresos y de los registros
detallados para efectos del cálculo del factor Ri, así como el detalle
de los procedimientos descritos en el anexo ”E” del Contrato, de ser el

caso.
De haberse incluido en el “Manual de Procedimientos Contables” lo descrito
en el literal f) precedente, PERUPETRO, en un lapso no mayor de treinta
(30) Días de haberlo recibido comunicará al Contratista su aprobación
respecto del procedimiento contable del factor R. a que 3e contrae dicho
literal o, en su defecto, las sugerencias que considere para mejorar y/o
ampliar dicho procedimiento. De no haber un pronunciamiento por parte de
PERUPETRO dentro del plazo mencionado, el procedimiento a que se refiere
el literal f) del acápite 18.1 será considerado como aprobado para todos
sus efectos. ===
Dentro del mismo término de treinta (30) Días de recibido el ”Manual de
Procedimientos Contables”,  PERUPETRO podrá formular sugerencias y/u

observaciones para mejorar, ampliar o eliminar alguno o algunos de los

otros procedimientos contables propuestos en dicho manual. ===============
Todo cambio en lo que respecta al procedimiento contable del factor Res
aprobado, será previamente propuesto a PERUPETRO para 3u aprobación,

siguiéndose para tal fin el procedimiento contenido en el primer párrafo

del presente acápite. -
Los libros de contabilidad del Contratista, los estados financieros y la
documentación de sustento de los mismos, serán puestos a disposición de

loa representantes autorizados de PERUPETRO para su verificación, en las

oficinas del Contratista, previa notificación.

El Contratista mantendrá los registros de las propiedades muebles e

inmuebles, utilizadas en las Operaciones del Contrato, de conformidad con
6504000

SESENTA Y DOS MIL NOVECIENTOS

o
Q
SES
1 normas de contabilidad vigentes en el Perú y de acuerdo a las

prácticas contables generalmente aceptadas en la industria petrolera

internacional. =
PERUPETRO podrá solicitar al Contratista información sobre sus propiedades

cada vez que lo considere pertinente. Asimismo, Perupetro podrá solicitar
al Contratista su cronograma de inventarios físicos de los bienes
inherentes a las Operaciones, clasificándolos según sean de propiedad del

Contratista o de terceros, y participar en éstos s3i lo considera

conveniente. =

18.5 El Contratista deberá remitir, dentro de los treinta (30) Días de haber

sido emitidos, copia del informe de sus auditores externos sobre sus

=S estados financieros correspondientes al ejercicio económico anterior. En
el caso que el Contratista tuviese suscrito con PERUPETRO más de un

contrato, o realizara actividades distintas a las del Contrato, se obliga

/ a llevar cuentas separadas con el objeto de formular estados financieros

para cada contrato y/o actividad, y por lo tanto, el informe elaborado por
sus auditores externos deberá incluir también estados financieros por cada

reda

contrato y/o actividad.
18.6 El Contratista deberá remitir, dentro de los quince (15) Días de haber
sido presentada a la Superintendencia Nacional de Administración
Tributaria o la entidad que la sustituya, copia de toda la documentación
adjunta a la declaración jurada del impuesto a la renta. =================

CLÁUSULA DÉCIMA NOVENA — VARIOS ======
19.1Si en uno o más casos, cualesquiera de las Partes omitiera invocar o

Fernandini Ba

|

Ricardo

insistir en el cumplimiento de alguna de las estipulaciones del Contrato o

en el ejercicio de cualquiera de los derechos otorgados bajo el Contrato,
ello no será interpretado como una renuncia a dicha disposición o derecho.
19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas las
resoluciones que las autoridades competentes dicten en uso de sus
atribuciones legales. =============================
Asimismo, el Contratista se obliga a cumplir todas las disposiciones de

las autoridades competentes en relación con los aspectos de defensa y

seguridad nacional.
19.3 El Contratista tiene el derecho al libre ingreso y salida del Área de

Contrato.

19.4 En concordancia con la legislación vigente, el Contratista tendrá el
6511501

19.6

19.7

19.8

SESENTA Y DOS MIL NOVECIENTOS UNO

Área de Contrato, respetando el derecho de terceros, de ser el caso. =
La licencia de uso de información técnica del Área de Contrato u otras
áreas, que el Contratista desee adquirir, la debe solicitar a PERUPETRO,
quien la zuministrará de acuerdo a la política de transferencia y uso de

información técnica de exploración producción de PERUPETRO, para cuya

efecto las Partes suscribirán una "Carta-Convenio". =
En el caso que alguna de las Partes no cumpla con pagar en el plazo
acordado, el monto materia del pago estará afecto a partir del Día

siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes:
a) Para cuentas que s3ean expresadas y pagaderas en-“moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (360) Días de plazo, publicada
por la Superintendencia de Banca y Seguros, o la que la sustituya,

aplicable al período transcurrido entre la fecha de vencimiento y la

fecha efectiva de pago. = =
b) Para cuentas que sean expresadas en Dólares, y pagaderas en moneda
nacional o en Dólares, la tasa aplicable será la tasa de interés
preferencial (U.S. Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de los Estados Unidos de Norteamérica,
aplicada al período transcurrido entre la fecha de vencimiento y la

fecha efectiva de pago, a falta de ésta, las Partes acordarán otra que

la sustituya adecuadamente. =
Las disposiciones del acápite 19.6 serán de aplicación a todas las cuentas
entre las Partes que surjan bajo el Contrato o de cualquier otro acuerdo o
transacción entre las Partes. Por acuerdo escrito entre las Partes se
podrá establecer una estipulación diferente para el pago de intereses. Las
disposiciones aquí contenidas para la aplicación de intereses no
modificarán de ningún modo los derechos y recursos legales de las Partes

para hacer cumplir el pago de los montos adeudados. =

En caso de emergencia nacional declarada por ley, en virtud de la cual el
Estado deba adquirir Hidrocarburos de productores locales, ésta 3e
efectuará a los precios que resulten de aplicar los mecanismos de

valorización establecidos en la cláusula octava y s3erán pagados en dólares
6511502

SESENTA Y DOS MIL NOVECIENTOS DOS

Na
<Q >|

l) 3) a 10m treinta (30) Días miguientes de efectuada la entrega.
7 o

TO, 1H.9 El Extado, a través del Ministerio de Defensa y del Ministerio del

posible, laz medidas de seguridad necesarias.
19.10El Contratista liberará y en su caso indemnizará a PERUPETRO y al Estado,
según corresponda, de cualquier reclamo, acción legal u otras cargas O
gravámenes de terceros que pudieran resultar como consecuencia de las
Operaciones y relaciones llevadas a cabo al amparo del Contrato,

provenientes de cualquier relación contractual o extra contractual, salvo

aquellas que se originen por acciones del propio PERUPETRO o del Estado.==
19.11 El Contratista tendrá la libre disponibilidad de los Hidrocarburos que le
corresponda conforme al Contrato.
CLÁUSULA VIGÉSIMA - NOTIFICACIONES Y COMUNICACIONES

20.1 Toda notificación o comunicación, relativa al Contrato, será considerada

como válidamente cursada si por escrito y entregada con cargo o
recibida por intermedio de correo certificado o facsímil o por otros

medios que las Partes acuerden, dirigida al destinatario en un Día Útil a

las siguientes direcciones: ======================================e========

PERUPETRO: ======:
PERUPETRO S.A. ====================:
Gerencia General  ================.
Av. Luis Aldana N” 320
Lima 41 — Perú =
Fax: 6171801

Contratista: ====================:

PETRO-TECH PERUANA S.A. =========================-

| Gerencia General
Av. Los Incas 460 =-
Lima 27 - Perú =

Fax No. 441-4217 =:

Garante Corporativo:

PETRO-TECH INTERNATIONAL INC.

Presidencia
115 Menard Road
Houma, LA 70361,

Estados Unidos de América ==:
SOI SOS

a
LANDO
A
, DA

NA!
EN

SESENTA Y DOS MIL NOVECIENTOS TRES

Fax No. (985) 851-7452 ==

ZA
20.2 Cualquiera de las Partes tendrá sel derecho de cambiar 3u dirección o *=l

número de facsímil a los efectos de las notificaciones y comunicaciones,

mediante comunicación a la otra Parte, con por lo menos cinco (5) Días

Útiles de anticipación a la fecha efectiva de dicho cambio. =

Lo establecido en el primer párrafo de este acápite es de aplicación al

Garante Corporativo.
CLÁUSULA VIGÉSIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE
CONTROVERSIAS =

21.1 Sometimiento a la Ley Peruana =========- o
El Contrato se ha negociado, redactado y suscrito con arreglo a las normas
legales del Perú y su contenido, ejecución y demás consecuencias que de él
se originen se regirán por las normas legales de derecho interno de la

República del rs

21.2 Comité Técnico de Conciliación

El Comité Técnico de Conciliación será formado dentro de los quince (15)
Días Útiles siguientes a zu convocatoria por cualquiera de las Partes y
estará compuesto por tres (3) miembros calificados en la materia de que se
trate. Cada una de las Partes seleccionará a un (1) miembro y el tercero
será determinado por los miembros designados por las Partes. Si cualquiera
de las Partes no designara a 3u miembro representante dentro del plazo
estipulado o xi los miembros designados por ellas no pudieran ponerse de
acuerdo para determinar al tercer miembro dentro del plazo estipulado, o
si el Comité Técnico de Conciliación no emitiera opinión dentro del plazo
estipulado, cualquiera de las Partes podrá someter la discrepancia para
que sea resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato.

Las Partes, dentro de los zesenta (60) Días contados a partir de la Fecha

de Suscripción, acordarán el procedimiento que regirá a este comité.
las resoluciones del Comité Técnico de Conciliación deberán zer emitidas
dentro de los treinta (30) Díaz de zu instalación y tendrán carácter
obligatorio, en tanto un laudo arbitral, de ser el caso, no resuelva el
diferendo en forma definitiva. Sin perjuício del cumplimiento de la
resolución emitida por el Comité Técnico de Conciliación, cualquiera de
las Partes podrá recurrir a arbitraje conforme al acápite 21.3, dentro de

loz «sesenta (60) Días suiguientes a la fecha de recepción de la

notificación de la resolución referida. ==
6511504

SESENTA Y DOS MIL NOVECIENTOS CUATRO

— Cualquier litigio, controversia, diferencia o reclamo resultante del

Contrato oO relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja entre
el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo acuerdo
entre las Partes deberá ser resuelto por medio de arbitraje internacional
de derecho, de acuerdo con lo dispuesto en el artículo 68” de la Ley No.
26221. ===

Las Partes se obligan a realizar todos aquellos actos que sean necesarios

para el desarrollo del procedimiento arbitral hasta su culminación y

ejecución.
==, El arbitraje será administrado por el Centro Internacional de Arreglo de
Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo no
previsto en esta cláusula, el arbitraje se organizará y desarrollará de

acuerdo con las Reglas de Arbitraje del CIADI, vigentes en la Fecha de

Suscripción. ======

Los árbitros serán tres (3), cada Parte designará a uno y el tercero será

nombrado por los árbitros designados por las Partes. =========-
Para la solución de fondo del litigio, controversia, diferencia o reclamo
sometido a arbitraje, los árbitros aplicarán el derecho interno de la
República del Perú.
El arbitraje podrá tramitarse en la sede de la Corte Permanente de

Arbitraje o en la de cualquier otra institución apropiada, pública o

privada, con la que el Centro hubiere llegado a un acuerdo a tal efecto o

en cualquier otro lugar que la Comisión o Tribunal apruebe, previa

consulta con el Secretario General. =
Durante el desarrollo del arbitraje las Partes continuarán con la

ejecución de sus obligaciones contractuales, en la medida en que sea

posible, inclusive aquéllas materia del arbitraje. ===: =
Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10 quedará en suspenso el cómputo
del plazo respectivo y tales fianzas no podrán ser ejecutadas, debiendo
ser mantenidas vigentes durante el procedimiento arbitral. Con tal fin, el

Contratista deberá prorrogar o sustituir dichas fianzas, según sea

necesario. qe
6511505

SESENTA Y DOS MIL NOVECIENTOS CINCO

El laudo es obligatorio para las Partes y no podrá ser objeto de apelación

ni de cualquier otro recurso, excepto los previstos en el Convenio sobre

Arreglo de Diferencias Relativas a Inversiones entre Estados y Nacionales

de Otros Estados, en adelante el Convenio.
El laudo dictado conforme al Convenio se ejecutará dentro del territorio

peruano, de acuerdo a las normas vigentes sobre ejecución de sentencias .==

21.4 Las Partes renuncian a cualquier reclamación diplomática.

21.5 Este Contrato se redacta e interpreta en el idioma castellano, por lo que

las Partes convienen en que esta versión es la única y la oficial.

CLÁUSULA VIGÉSIMA SEGUNDA - TERMINACIÓN
22.1La terminación del Contrato se rige por lo estipulado en él, y
supletoriamente por las normas de la Ley No. 26221; y, en cuanto a lo que

no esté previsto en ella, por las normas del Código Civil.
Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones estipuladas
en el Contrato por causas que no fueran de Caso Fortuito o Fuerza Mayor,
la otra Parte podrá notificar a dicha Parte, comunicándole el
incumplimiento y su intención de dar por terminado el Contrato al término
del plazo de sesenta (60) Días a no ser que dentro de este plazo el

referido incumplimiento sea subsanado o que a satisfacción de la otra

Parte demuestre que está en vía de subsanación.
Si la Parte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera, dentro
de los treinta (30) Días siguientes a la notificación. En tal caso, el
cómputo del plazo de sesenta (60) Días quedará en Juspenso hasta que el
laudo arbitral sea notificado a las Partes; y el Contrato terminará si

habiendo sido confirmado el incumplimiento, éste no es subsanado dentro de

dicho plazo.

El Contrato puede terminar con anterioridad al plazo de Vigencia del

Contrato, por acuerdo expreso de las Partes.
22.2 A la terminación del Contrato cesarán totalmente todos los derechos y

obligaciones de las Partes, especificados en el Contrato y ze tendrá en

consideración:
a) Que los derechos y las obligaciones de las Partes derivados de este

Contrato con anterioridad a dicha terminación sean respetados;
6511506

SESENTA Y DOS MIL NOVECIENTOS SEIS

> incluyendo, entre otros, el derecho del Contratista a los Hidrocarburos

extraídos y a laz garantías estipuladas en el Contrato; y

b) Que en caso de incumplimiento y responsabilidad incurridos en fecha
anterior a la terminación por cualquiera de las Partes, de cualquiera
de las obligaciones estipuladas en el Contrato, ástos sean subsanados

por la Parte infractora, salvo las obligacionez especificadas en el

Contrato que se extinguen con la terminación del mismo. =

22.3 El Contrato se resolverá de pleno derecho y sin previo trámite, en los

casos siguientes: =

22.3.1 En caso que el Contratista haya incumplido con la ejecución del

programa mínimo de trabajo de cualquier período de la fase de

SS exploración, luego de haber hecho uso de las prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin razones
satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en los
acápites 4.7 y 4.13

22.3.2 En caso que al vencimiento de la fase de exploración o del período

de retención, lo último que suceda, no se efectuara ninguna

declaración de Descubrimiento Comercial. =-

22.3.3 En los casos específicos señalados en los acápites 3.10, 4.2 y
17.5. = =

rnandini Barreda

Notario de

22.3.4 En caso que alguna de las empresas que conforman el Contratista

haya sido declarada en insolvencia, disolución, liquidación o

3 quiebra y la otra u otras empresas que conforman el Contratista o
led un tercero debidamente calificado por PERUPETRO, no asuma la
|

participación en el Contrato de la empresa disuelta, liquidada o

quebrada en un plazo de quince (15) Días Útiles.
22.3.5 En caso de no encontrarse vigente la garantía corporativa a que se
refiere el acápite 3.11 o en caso de haber sido declarada la
insolvencia, disolución, liquidación o quiebra de alguna entidad
que haya otorgado la garantía a que se refiere el acápite 3.11 y
dicha garantía no haya sido asumida por un tercero y aceptada por
PERUPETRO. =

22.3.6 Por mandato de un laudo arbitral que declare, en los casos del

acápite 22.1, un incumplimiento y éste no sea subsanado conforme a

lo dispuesto en el referido acápite o por mandato de un laudo

arbitral que declare la terminación del Contrato. =
6511507

22.4

22.5

22.6

SESENTA Y DOS MIL NOVECIENTOS SIETE

22.3.7 Al vencimiento del plazo contractual.

De acuerdo a lo establecido por el artículo 87” de la Ley No. 26221,
también podrá resolverse el Contrato cuando en aplicación del "Reglamento

para la Protección Ambiental en las Actividades de Hidrocarburos ,

aprobado por Decreto Supremo No. 0l5-2006-EM y sus modificatorias,

procede el cese definitivo de actividades. =:
En caso que alguna de las empresas que conforman el Contratista, o alguna
de las entidades que hayan otorgado la garantía a que se refiere el
acápite 3.11, solicite protección contra las acciones de acreedores,

PERUPETRO podrá resolver el Contrato en caso estime que sus derechos bajo

el Contrato no se encuentren debidamente protegidos. ==: =
A la terminación del Contrato, el Contratista entregará en propiedad al
Estado, a través de PERUPETRO, a menos que éste no los requiera, sin cargo
ni costo alguno para éste, en buen estado de conservación, mantenimiento y
funcionamiento, y teniendo en cuenta el desgaste normal producido por el
uso, los inmuebles, instalaciones de energía, campamentos, medios de
comunicación, ductos y demás bienes de producción e instalaciones de

propiedad del Contratista que permitan la continuación de las

Operaciones .
En caso de haber Explotación conjunta de Petróleo, Gas Natural No Asociado
y/o Gas Natural No Asociado y Condensados, al término del plazo
establecido en el acápite 3.1 para la fase de explotación de Petróleo, el
Contratista entregará en propiedad al Estado, a través de PERUPETRO, a
menos que éste no los requiera, sin cargo mi costo alguno para éste, en
buen estado de conservación, mantenimiento y funcionamiento y teniendo en
cuenta el desgaste normal producido por el uso, los bienes e instalaciones
propios de la Explotación de Petróleo, que no sean necesarios para la

Explotación de Gas Natural No Asociado y/o Gas Matural No Asociado y

Condensados. =
Los bienes e instalaciones que conserve el Contratista para la Explotación
del Gas Natural No Asociado y/o Gas Natural No Asociado y Condensados, que
hayan estado siendo utilizados también en la Explotación de Petróleo, aún
cuando continuaran en propiedad del Contratista o de las empresas que

conforman el Contratista, serán aplicados a servir ambas Explotaciones,

celebrándose al efecto un convenio entre las Partes. =

En caso que el Contratista haya estado usando los bienes e instalaciones
6511508

SESENTA Y DOS MIL NOVECIENTOS OCHO

descritos en el primer párrafo del presente acápite pero que no sean
conexo 0 accesorios exclusivamente a las Operaciones, esto es, que

también hayan estado siendo usados para operaciones en otras áreas con

contrato vigente para la Exploración o Explotación de Hidrocarburos en el
país, el Contratista continuará con la propiedad de dichos bienes,
haciendo uso de llo
22.7A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
Vigencia del Contrato, el Contratista dará las facilidades y colaborará
con PERUPETRO en todo lo necesario para que, sin interferir con las
Operaciones, PERUPETRO pueda realizar todos los actos y celebrar todos
los convenios que permitan una transición ordenada y no interrumpida de
PS las Operaciones que se vengan resliramdo a la fecha de tenmiuación del
Contrato.

UBICACION ===================================:

El Lote Z-36 se encuentra ubicado en el zócalo continental, frente a la costa

reca

de las Provincias de Santa, Casma y Buarmey del Departamento de Ancash y

ar

Barranca del Departamento de Lima y está delimitado tal como se muestra en el

ini B

Notario de Lima

Anexo ”B” (Mapa) conforme a la siguiente descripción. ==:
PUNTO DE REFERENCIA ==

El Punto de Referencia o (P.R.) es la Estación Chimbote Base SE, ubicado a 250
m. del Km 412 de la Carretera Panamericana Norte en el Distrito de Nuevo
$8 Chimbote, Provincia de Santa del Departamento de Ancash.
E PUNTO DE PARTIDA =
| Desde el Punto de Referencia (P.R.) se mide 10,955,860 m. hacia el Norte y

luego 9,882.157 m. hacia el Oeste hasta encontrar el Punto (3) que es el Punto

de Partida (P.P.) del perímetro del Lote.

Desde el Punto (3)o (P.P.) se prosigue por la línea de playa, rumbo al Sur Este

con una distancia aproximada de 278,386.860 m hasta llegar al Punto (82) =
Desde el Punto (82) se mide 30,167.386 m. Sur en línea recta con azimut
de180”00'00” hasta llegar al Punto (94).
Desde el Punto (94) se mide 41,553.180 m. Oeste en línea recta con azimut de

270”00'00” hasta llegar al Punto (91).
Desde el Punto (91) se mide 41,553.180 m. Norte en línea recta con azimut de
6511509

SESENTA Y DOS MIL NOVECIENTOS NUEVE

360”00'00"hasta llegar al Punto (75). =

Desde el Punto (75) e mide 9,741.910 m. Ocrote en línea recta con arimut de

270*00' 00" hasta llegar al Punto (74) -
Desde el Punto (74) se mide 14,324.280 m. Norte en línea recta con azimut de
360*00* 00” hasta llegar al Punto (69).
Desde el Punto (69) se mide 46,259.199 m. Oeste en línea recta con Azimut de
270”00'00” hasta llegar al Punto (67).

Desde el Punto (67) se mide 25,038.570 m. Norte en línea recta con azimut de
360”00* 00” hasta llegar al Punto (52).
Desde el Punto (52) se mide 5,000.140 m. Oeste en línea recta con Azimut de

270”00'00” hasta llegar al Punto (51).
Desde el Punto (51) se mide 25,038.590 m. Norte en línea recta con azimut de

360”00' 00” hasta llegar al Punto (40).
Desde el Punto (40) se mide 6,049.570 m. Este en línea recta con Azimut de
90%00'00” hasta llegar al Punto (41). =
Desde el Punto (41) se mide 47,026.490 m. Norte en línea recta con azimut de
360”00'00” hasta llegar al Punto (21).
Desde el Punto (21) se mide 8,000.180 m. Oeste en línea recta con Azimut de

270”00'00” hasta llegar al Punto (20).
Desde el Punto (20) se mide 22,000.310 m. Norte en línea recta con azimut de
360”00' 00” hasta llegar al Punto (12). ==
Desde el Punto (12) se mide 10,555.890 m. Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (11). ==
Desde el Punto (11) se mide 25,576.487 m. Norte en línea recta con azimut de

360”00'00” hasta llegar al Punto (1). =
Desde el Punto (1) se mide 36,997.850 m. Este en línea recta con Azimut de
90”00'00” hasta llegar al Punto (3) o Punto de Partida (P.P.) cerrando así el

perímetro del Lote.
COLINDANCIAS
Por el Norte con el Lote Z-35, por el Este, Sur y Oeste con áreas libres.

DEFINICIÓN DE LAS PARCELAS

Parcela 1 rodeada por los puntos de esquina 1,2,5 y 4 =

Parcela 2 rodeada por los puntos de esquina 2,3,6 y 5 =

Parcela 3 rodeada por los puntos de esquina 4,5,8 y 7

Parcela 4 rodeada por los puntos de esquina 5,6,10,9 y 8 >
Parcela 5 rodeada por los puntos de esquina 7,8,14,13,12 y 11
ni Barreda

6511510

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Parcela

$ rodeada
7

deada

8 rodeada
9 rodeada
10
11
12,
13
14
15)
16
17
18
19

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

SESENTA Y DOS MIL NOVECIENTOS DIEZ

por los puntos

por loz puntos
por los puntos
por los puntos
por los puntos
por los puntos
por
por

los puntos

los puntos
puntos

puntos

por los

por los

por los puntos

por los puntos

por los puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

puntos

por los
por
por
por
por
por
por
por
por
por
por

los
los
los
los
los
los
los
los
los puntos
los puntos
puntos
puntos
puntos
puntos

por los
por
por
por
por

los
los
los
los puntos

por los puntos

por los
por

por

puntos
los puntos
los puntos

por los puntos
por

por

los puntos

los puntos

de
de
de

de

de

esquina 8,9,15 y 14
esquina

esquina 13

esquina 14,15,18 y 17

de esquina 15,16,19 y 18

de esquina 17,18,23,22 y 21
de esquina 18,19,24 y 23
de esquina 22,23,26 y 25
de

de

esquina 23,24,28,27 y
esquina 25,26,30 y 29
esquina 26,27,31 y 30
esquina 29,30,33 y 32
esquina 30,31,34 y 33
esquina 27,28,35,34 y
esquina 32,33,37 y 36
esquina 33,34,38 y 37
esquina 34,35,39 y 38

de

de
de

de
de
de
de
de

esquina 36,37,43,42,40 y 41 ==============
esquina 37,38,44 y 43
esquina 38,39,45 y 44
esquina 42,43,47 y 46

de
de
de esquina 43, 44,48 y 47
de esquina 44,45,49 y 48
esquina 46,47,53,52 y
esquina 47,48,55,54 y
esquina 48, 49,50,56 y

esquina 52,53,54,58 y

de
de
de
de
de esquina 54,55,59 y 58
esquina 55,56,60 y 59
esquina 50,61,60 y 56
esquina 57,58,63 y 62
esquina 59,59,54 y 63
esquina 59,60,65 y 64
esquina 60,61,66 y 65
esquina 62,63,64,68 y 67
esquina 64,65.71,70,69 y 68

de
de
de
de
de
de
de
de
SESENTA Y DOS MIL NOVECIENTOS ONCE

| Parcela 42 rodeada por los puntos de esquina 65,66,73,72 y

Parcela 43 rodeada por los puntos de esquina 70,71,76,75 y

Parcela 44 rodeada por los puntos de esquina 71,72,77 y 76
Parcela 45 rodeada por los puntos de esquina 7?2,73,79 y 77
Parcela 46 rodeada por los puntos de esquina 75,76,77,80 y
Parcela 47 rodeada por los puntos de esquina 77,78,81 y 80
Parcela 48 rodeada por los puntos de esquina 79,80,84 y 83
Parcela 49 rodeada por los puntos de esquina 80,81,82,85 y
Parcela 50 rodeada por los puntos de esquina 83,84,88,87 y

Parcela 51 rodeada por los puntos de esquina 84,85,90,89 y

Parcela 52 rodeada por los puntos de esquina 86,87,92 y 91
Parcela 53 rodeada por los puntos de esquina B7,88,89,93 y 92

Parcela 54 rodeada por los puntos de esquina 89,90,94 y 93 =
RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE ==

COORDENADAS

SEOGRAFICAS
Punto Latitud Sur Longitud Oeste  MetrosNorte  MetrosEste
Est. Chimbote 0911097284  78"2752'483  8'983,597.737  778,632.487

BSE(PR)

3(PP) 09%05'15"102  78"33:18"431  8'994,553597  768,750.330
82 103715305 7750247297 88241163076  845,813.409
4 105336007  T7"50'14073  8'793995.690  845,813.409
91 10"5349269  T8"1Y01016  8'733,995.590 804,260.29
75 103117958 781313351 8835548870  804,60.229
74 103120443  T8"18'00'835 8835548870 795.518.319
69 102334577  T8"18'04662  8'849,873:150  795,518.319
67 10"2346"372 784324552  8'843,873.150  749,259.120
52 1010117776  78"43'30"387  8'874,811.720  749,259.120
51 10"10'17905  78"45'14584  8874,911.720  744,258.980
40 09"56'387270  78"45720"169  8899,950.310  744,258.980
41 09*56'36932  78"43'01'850  8'899,950.310  750,308.550
21 093106543  78"4Y12035  8946,976.800  750,308.550
20 09*31'08629  78"%4734"235  8'946,976.800 742.308.370
12 0919'12'808  78"4738"781  8'968,977.110  742308.370
11 091914904  78"5324"566  8'968,977.110  731,752.480
1 090522861  78"5329"501  8'994,553.597  731,752.480

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
Punto Coordenadas Planas U.T.M,
1 8994553597 mN  731,752.480 m E
z 8'994,553597mN 750,308.550 m E
3 8'994,553.597 mN 768,750.330 m E
4 8'984,553597mN 731,752.480 m E
5 8'984,553.597 mN  750,308.550 m E
6 8984553597 mN 763,306.69 m E
6511512

SESENTA Y DOS MIL NOVECIENTOS DOCE

1 8'974,553597mN  731,752.480 mE
8 8974553597 mN  750,308.550 m E
9 8974553597 mN 770.308.550 m E
10 8'274,553.397 MN 771,928.00 mE
11 8'968,977.110mN 731.752.480 mE
12 8'968,977.110mN 742.308.370 mE
13 8'964,553.597mN 742,308.370 mE
14 8964553597 mN 750.308.550 m E
15 8'964,553597mN 770,308.550 m E
16 8'964,553.597mN  784,631.506 m E
17 8954553597 mN 750,308.550 m E
18 8'95,553.597mN  770,308.550 mE
19 895,553.597mN  786,774.013 mE
20 8'9%6,978.800mN  742,308.370 mE
21 8'946,976800mN 750,308.550 m E
22 8'94,553597mN 750,308.550 m E
pe 23 8944553597 mN 770.308.550 mE
24 8'944,553597 mN 788,366.957 m E
25 8'934553597mN 750,308.550 m E
26 8934553597 mN  770,308.550 mE
27 8$94,553597mN 790,308.550 mE
28 8'94,553.597 mN 792.279.160 mE
29 8924553597 mN  750,303.550 m E
30 8$'924,553.597mN  770,308.550 m E
3 8924553597 mN 790,308.550 m E
32 8914553597 mN  750,308.550 m E
3 8914,553597mN  770,308.550 mE
q 8914553597 mN  790,308.550 mE
35 8914553597 mN  805,029.721 mE
36 8304,553597mN 750,308.550 m E
37 8904553597 mN 770,08.550 m E
38 8'904,553.597 mN  790,308.550 m E
39 8904,553597mN  805,111879mE
40 8899, 950310mN 744,258.880 m E
41 8899, 950310mN  750,308.550 m E
42 8894553597 mN 744,258.980 m E
43 889.553.597 mN 770,308.550 m E
44 3$894,553597mN 790,308.550 m E
45 8894,553.597mN  808,811.955 m E
46 3884553597 mN  744,258,880 m E
47 3'884,553597mN 770,308.550 m E
48 8'884 553.597 mN 790,308.550 m E
49 8'884,553.597 mN 812,098.098 m E
50 8'882,619.047mN  810,308.550 m E
51 8'874,911.720mN  744,258.980 m E
52 8'874911720mN  749,259.120mE
53 8'874,911.720mN 770,308.550 mE
54 8'274,553.597 m N 770,308.550 m E
3) 8'874,553.597mN 790,308.550 mE
56 8'874,553.597 m N 810,308.550 m E
57 8'864 553597 mN  749,259.120mE

6311513

SESENTA Y DOS MIL NOVECIENTOS TRECE

z
cal 58 8'864,553.597 m N 770,308.550 m E
ED) =/ 59 8'364,553.597 m N 790,308.550 m E
él or 60 8384,553.597 m N 310,308.550 m E

s1 8'864,553.597 mN  821,223405 mE
62 8'854,553.597 mN  749,259.120 mE
63 8'854,553.597 mN  770,308.550 m E
54 8'854,553.597 m N 790,308.550 m E
65 8'854,553.597 mN  810,308.550 m E
66 8'854,553.597 m N 827,978.763 m E
67 8'349,873150mN 743,259.120 mE
68 8'49,873.150mN 790,308.550 m E
69 8'849,873150mN  795,518.319 mE
70 8'844,553597mN  795,518.319 m E
71 8'44,553597 mN 810,308.550 m E
72 8344,553597mMmN 824,260.229 m E
73 3944,553.597 m N 833,478.230 m E
74 8'835548870mN  795518.319mE
75 8'835,548.870mN 804,260.229 mE
76 8'835548.870mN  810,308.550 m E
17 8'835548.870mN  824,260.229 m E
78 8'835,548870mN 840,166.826 mE
79 8'825548870mN 804,260.22 m E
80 8'825548870mN 824,260.229 m E
81 8'825,548870mN  844,743.551 mE
82 8824,163.076mN  845,813,409 m E
83 8'815548870mN 804,260.229 m E
su $8155488/0mN  824,260.229 mE
85 8'815548370mN  845,813.409 mE
86 8$805,548870mN 804,260.229 mE
87 8'805,548870mN 818,260.229 mE
88 8'805548.870mN 824,260.229 m E
89 8'805,548.870mN 832,260.229 mE
390 8'805,548870mN 845,813.409 mE
91 8793,995.690 mN 804,260.229 m E
92 8'793,995.690mN  818,260.229 mE
93 8'793,995690mN 832,260.223 mE
4 8'793,995.690mN 845,813.409 m E

EXTENSION (Áreas por Parcelas)
Parcela
1 18,556.070 ha
2 18,377.950 ha
3 18,556.070 ha
4 24,046.153 ha
5 13,886.658 ha
6 20,000.000 ha
7 8,233.524 ha
8 14,061.754 ha
9 20,000.000 ha
10 14,184.362 ha
1 20,000.000 ha
Notario de Lima

6511514

12 16,542.879 ha
13 20,000.000 ha
14 19.549.325 ha
15 20,000.000 ha
16 20,000.000 ha
17 20,000.000 ha
18 20,000.000 ha
19 17.505.329 ha
20 20,000.00 ha
21 20,000.00 ha
22 13,975.930 ha
23 23,264.179 ha
24 20,000.00 ha
25 16,047.056 ha
26 26,049.570 ha
2 20,000.00 ha
28 20,289,145 ha
29 25,116.675 ha
30 20.000.000 ha
31 20,084.718 ha
32 21,803.259 ha
33 20,000.000 ha
Y 20,000.00 ha
35 12,182.876 ha
36 21,049,430 ha
37 20,000.000 ha
38 20,000.000 ha
39 14.023.990 ha
40 19,212.968 ha
41 17,228,635 ha
42 20.409.367 ha
43 13,318.198 ha
44 12,563.107 ha
45 10,844.997 ha
46 20,000.000 ha
47 17,995.235 ha
48 20,000.000 ha
49 21,475.062 ha
50 20.000.000 ha
51 21,553.180 ha
52 16,174,452 ha
53 16174452 ha
54 5,

15,658.23 ha
Total=  999,9395.388 ha

20 Parcelas regulares de 20,000,000 ha c/u
02 Parcelas regulares de 18,556.070 ha c/u
02 Parcelas regulares de 16,174,452 ha c/u
30 Parcelas imegulares de áreas diversas
TOTAL 54 PARCELAS

SESENTA Y DOS MIL NOVECIENTOS CATORCE

400,000.000 ha
37,112.140 ha
32,348.904 ha

530,534.344 ha

999,995.388 ha

SESENTA Y DOS MIL NOVECIENTOS QUINCE

Las Coordenadas, Distancias, Áreas y Azimut3 mencionados en este anexo, se

refieren al Jistema de Proyección Universal Tranm>versal Mercator (U.T.M)

Esferoide Internacional, Zona 17 (Meridiano Central 81%00'00”).

El Datum Geodésico es el provisional para América del Sur, La Canoa de 1956

ubicado en Venezuela (PSAD 56)
En caso de discrepancias de las Coordenadas U.T.M. con las Coordenadas

Geográficas o con las Distancias, Áreas y Azimuts, las Coordenadas U.T.M. serán

consideradas correctas. =-

ANEXO “B”

MARA DEL ÁREA DE CONTRATO — LOTE 2-36 ————_—_—__—
ES EL MAPA DEL LOTE 2-36, QUE DELIMITA EL AREA DEL PRESENTE CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS ENTRE PERURETRO
S.A. y PETRO-TECH PERUANA S.A., EL MISMO QUE DEBIDAMENTE FIRMADO POR LAS
PARTES, SE ANEXA A LA PRESENTE ESCRITURA PUBLICA. ==

AMO CLA A _—_———_—_—————_—————

CARTA FIANZA PARA EL PRIMER RERIODO
DEL PROGRAMA MÍNIMO DE TRABAJO ==========-
CARTA FIANZA N”

Lima, =

Señores =:
PERUPETRO S.A. =

Ciudad. ===

De nuestra consideración: e
Por la presente, nosotros..... (Entidad del sistema financiero) ..... nos
constituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por
el importe de un millón doscientos mil y 00/100 Dólares (US$ 1'200,000.00) a
fin de garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del primer período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 2-36, suscrito con PERUPETRO (en adelante llamado

Contrato) .
La obligación que asume ....(Entidad del sistema financiero) ..».». bajo la
presente fianza se limita a pagar a PERUPETRO la suma de un millón doscientos
mil y 00/100 Dólares (US$ 1'200,000.00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
6511516

SESENTA Y DOS MIL NOVECIENTOS DIEZ Y SEIS

incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la mioma, de una carta notarial dirigida

por PERUPETRO a -.--. (Entidad del sistema financiero) .... solicitando el

pago de un millón doscientos mil y 00/100 Dólares (US$ 1'200,000.00),
adjuntando copia certificada de la carta notarial dirigida por PERUPETRO

al Contratista exigiéndole el cumplimiento de la obligación antes

referida. =
2 La presente fianza expirará a más tardar el..... a menos que con
anterioridad a esa fecha... (Entidad del sistema financiero)... reciba
una carta de  PERUPETRO liberando a »»»» (Entidad del sistema

SA financiero) .

fianza, en cuyo caso la presente fianza será cancelada en la fecha de

» y al Contratista de toda responsabilidad bajo la presente

recepción de la mencionada carta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que

3arregaa

[ea] publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses serán

calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a... (Entidad del sistema financiero)...

Notario da

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza Y  ».... (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda responsabilidad u

Kicardo Fern

obligación respecto a la presente fianza.

Atentamente,

(Entidad del sistema financiero)

===== CARTA FIANZA PARA EL SEGUNDO PERIODO
DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N” =

Lima,

Señores =

PERUPETRO S.A.

Ciudad.

De nuestra consideración:
6511517

SESENTA Y DOS MIL NOVECIENTOS DIEZ Y SIETE

tema financiero) -....». nos

por la presente, nosotros ..... (Entidad del s
lonstitulaos en fiadores >olidarioos de PETRO-TECE PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por
el importe de seiscientos mil y 00/100 Dólares (US$ 600,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del segundo período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 2-36, 3uscrito con PERUPETRO (en adelante llamado
Contrato) .

La obligación que asume .

(Entidad del sistema financiero) ...-.-- bajo la

presente fianza se limita a pagar a PERUPETRO la suma de seiscientos mil y

00/100 Dólares (US$ 600,000.00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero)...» solicitando el
pago de seiscientos mil y 00/100 Dólares (US$ 600,000.00), adjuntando
copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes referida.=

2. La presente fianza expirará a más tardar el...., a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba
una carta de  PERUPETRO liberando a =w»» (Entidad del sistema
financiero) .... y al Contratista de toda responsabilidad bajo la presente

fianza, en cuyo caso la presente fianza será cancelada en la fecha de

recepción de la mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses serán

calculados a partir de la fecha de la recepción de la carta notarial

dirigida por PERUPETRO a ... (Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza Y  »-.» (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda responsabilidad u
obligación respecto a la presente fianza.
6511518

SESENTA Y DOS MIL MOVECIENTOS DIEZ Y OCHO

Atentamente,

(Entidad del sistema financiero) =
ANEXO "C-3”

CARTA FIANZA PARA XL TERCER PERIODO
== DEL PROGRAMA MÍNIMO DE TRABAJO

PERUPETRO S.A.

Ciudad. =======

De nuestra consideración:
Por la presente, nosotros ..... (Entidad del sistema financiero)....» nos
/ constituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por
el importe de novecientos sesenta mil y 00/100 Dólares (US$ 960,000.00) a fin
de garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del tercer período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-36, suscrito con PERUPETRO (en adelante llamado

Contrato). ====mm=====nmmroooooooncoooooo === ========: =
La obligación que asume... (Entidad del sistema financiero) ......» bajo la
presente fianza se limita a pagar a PERUPETRO la suma de novecientos sesenta
mil y 00/100 Dólares (US$ 960,000.00) requerida en su solicitud de pago. =:

La Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

| incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero) .... solicitando el
pago de novecientos sesenta mil y 00/100 Dólares (US$ 960,000.00),
adjuntando copia certificada de la carta notarial dirigida por PERUPETRO
al Contratista exigiéndole el cumplimiento de la obligación antes

referida.
Ps La presente fianza expirará a más tardar el....., a menos que con
anterioridad a esa fecha ...(Entidad del sistema financiero)... reciba
una carta de  PERUPETRO liberando a »»» >» (Entidad del sistema

financiero) .... y al Contratista de toda responsabilidad bajo la presente
SUL SS

SESENTA Y DOS MIL NOVECIENTOS DIEZ Y NUEVE

fianza, en cuyo caso la presente fianza será cancelada en la fecha de
recepción de la mencionada carta de PERUEETRO.

Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses serán

calculados a partir de la fecha de la recepción de la carta notarial

dirigida por PERUPETRO a... (Entidad del sistema financiero)...
A partir de la fecha de la expiración o cancelación no se podrá presentar

reclamo alguno por la presente fianza Y  - (Entidad del sistema

financiero) ..... y el Contratista quedarán liberados de toda responsabilidad u
obligación respecto a la presente fianza.

Atentamente,

(Entidad del sistema financiero) =====:

AMEXO "C-4”

emanan amame CARTA YIANZA RARA EL CUARTO PERIODO —=====================
======== DEL PROGRAMA MÍNIMO DE TRABAJO
CARTA FIANZA N* ================:

PERUPETRO S.A. =

Ciudad. ===============:

De nuestra consideración:
Por la presente, nosotros .
constituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante

» (Entidad del sistema financiero).»

nos

llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por
el importe de novecientos sesenta mil y 00/100 Dólares (US$ 960,000.00) a fin
de garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del cuarto período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-36, s3uscrito con PERUPETRO (en adelante llamado
Contrato) . -

La obligación que asume ....(Entidad del sistema financiero) ».».»»» bajo la

presente fianza se limita a pagar a PERUPETRO la suma de novecientos sesenta
6511520

SESENTA Y DOS MIL NOVECIENTOS VEINTE

' mil y 00/100 Dólares (US$ 960,000.00) requerida en su solicitud de pago. = =

l. Esta fianza es solidaria, >3in beneficio de excusión, irrevocable,

incondicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero) .»... solicitando el
pago novecientos sesenta mil y 00/100 Dólares (US$ 960,000.00),
adjuntando copia certificada de la carta notarial dirigida por PERUPETRO
al Contratista exigiéndole el cumplimiento de la obligación antes

referida.

Eto La presente fianza expirará a más tardar el ....., a menos que con

y

anterioridad a esa fecha ...(Entidad del sistema financiero)... reciba

una carta de  PERUPETRO liberando a  ....(Entidad del sistema

financiero) .... y al Contratista de toda responsabilidad bajo la presente

fianza, en cuyo caso la presente fianza será cancelada en la fecha de
recepción de la mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Loz intereses serán

Notario de Lima ———

calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a... (Entidad del sistema financiero)... =========
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y ...- (Entidad del sistema
financiero) ..... y el Contratísta quedarán liberados de toda responsabilidad u

obligación respecto a la presente fianza.

Atentamente,

(Entidad del sistema financiero)
= ANEXO "C-5" =

CARTA FIANZA PARA EL QUINTO PERIODO ———————_—_—_—_—_—_—_—=
= DEL PROGRAMA MÍNIMO DE TRABAJO =

CARTA FIANZA N*

Lina,

Señores

6511521

AN
EEN

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y UNO

Da
. PERUPETRO S.A.
ma

A

De nuestra consideración:

Por la presente, nosotros ..... (Entidad del sistema financiero) .. nos

constituimos en fiadores solidarios de PETRO-TECH PERUANA S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por
el importe de novecientos 3esenta mil y 00/100 Dólares (US$ 260,000.00) a fin
de garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del quinto período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-36, suscrito con PERUPETRO (en adelante llamado

Contrato) »
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la

presente fianza se limita a pagar a PERUPETRO la suma de novecientos sesenta

mil y 00/100 Dólares (US$ 960,000.00) requerida en su solicitud de pago. =- =
Ae Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de una carta notarial dirigida

por PERUPETRO a . »» Solicitando el

pago de novecientos sesenta mil y 00/100 Dólares (US$ 960,000.00),

(Entidad del sistema financiero).

adjuntando copia certificada de la carta notarial dirigida por PERUPETRO
al Contratista exigiéndole el cumplimiento de la obligación antes

referida. ======:

2. La presente fianza expirará a más tardar el ....., a menos que con
anterioridad a esa fecha ...(Entidad del sistema financiero)... reciba
una carta de  PERUPETRO liberando a »»»» (Entidad del sistema

financiero) .».. y al Contratista de toda responsabilidad bajo la presente

fianza, en cuyo caso la presente fianza será cancelada en la fecha de

recepción de la mencionada carta de PERUPETRO. =
Ja Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses serán

calculados a partir de la fecha de la recepción de la carta notarial

dirigida por PERUPETRO a ... (Entidad del sistema financiero)».
6511522

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y DOS

A partir de la fecha de la expiración o cancelación no e podrá presentar
reclamo alguno por la presente fianza Y .... (Entidad del =i>tema

financiero) ..... y el Contratista quedarán liberados de toda responsabilidad u

obligación respecto a la presente fianza. =

Atentamente, ==

(Entidad del sistema financiero)

Señores

—, PERUPETRO S.A.

Ay. Luis Aldana 320
J Lima 41
PERU
Por el presente documento, PETRO-TECH INTERNATIONAL INC., de conformidad con el

arreda

Notario de Lima

acápite 3.11 del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-36 a ser suscrito por PERUPETRO S.A. (”PERUPETRO”)
con PETRO-TECH PERUANA S.A., (“PETRO-TECHB") garantiza solidariamente ante
PERUPETRO el cumplimiento por PETRO-TECH, de todas las obligaciones que ésta
asuma en el programa mínimo de trabajo descrito en el acápite 4.6 del Contrato,

rel

así como la ejecución por PETRO-TECH, de cada uno de los programas anuales de

Explotación, tal como puedan ser reajustados o cambiados, que el Contratista

Ricardo

presente a PERUPETRO en cumplimiento del acápite 5.3 del Contrato. =

Esta garantía subsistirá mientras sean exigibles las obligaciones de PETRO-TECH
derivadas del Contrato. Para los efectos de esta garantía PETRO-TECH
INTERNATIONAL INC., se somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al procedimiento
arbitral para solución de controversias establecido en la cláusula vigésimo

primera del Contrato. ======:

Atentamente,

Garante Corporativo =

7

(Persona legalmente autorizada)

1. DISPOSICIONES GENERALES =
6511523

1.2

2. REGISTROS CONTABLES, INSPECCIÓN Y AJUSTES =

2.1

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y TRES

PROPÓSITO ==
El propósito del presente anexo == el de establecer normas y
procedimientos de contabilidad que permitan determinar los ingresos,
inversiones, gastos y costos operativos del Contratista para efectos

del cálculo del Factor Ri. a que se refiere la cláusula octava del

Contrato. =
DEFINICIONES
Los términos utilizados en el presente anexo que han sido definidos
en la cláusula primera del Contrato, tendrán el significado que se
les otorga en dicha cláusula. Los términos contables incluidos en el
presente anexo, tendrán el significado que les otorgan las normas y

prácticas contables aceptadas en el Perú y en la industria petrolera

internacional. =

NORMAS DE CONTABILIDAD =====================: AA
a) El Contratista llevará s3u contabilidad de conformidad con las
normas legales vigentes, con los principios y prácticas contables
establecidos y aceptados en el Perú y en la industria petrolera
internacional, y de acuerdo con lo dispuesto en sel presente
Procedimiento Contable.
b) El ”Manual de Procedimientos Contables” al que se refiere el

acápite 18.1 del Contrato, deberá considerar las estipulaciones

contenidas en el presente anexo. ================

SISTEMAS DE CUENTAS
Para efectos de la determinación del Factor Rs, el Contratista
llevará un sistema especial de cuentas para registrar en ellas, en
Dólares, los ingresos percibidos y egresos efectuados, con relación
a las Operaciones del Contrato. Este sistema constará de dos cuentas

principales; la Cuenta de Ingresos del Factor Ri, y la Cuenta de

Egrezoz del Factor Rex. =

TIPO DE CAMBIO =

Las transacciones efectuadas en moneda nacional, serán registradas
al tipo de cambio venta publicado el primer día útil siguiente al
Día en que se efectuó el desembolso o se percibió el ingreso. Las
transacciones efectuadas en Dólares y la valorización de la

producción, se registrarán de conformidad con lo estipulado en el
/

arreda

Notario de Lima

6511524

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y CUATRO

punto 3.3 del presente anexo.

E
El Contratista aantendrá en sus archivos la documentación original
de sustento de los cargos efectuados a las cuentas del Factor Rex.

ESTADO DE CUENTAS DEL FAC Re
Durante la faze de exploración el Contratizta deberá remitir dentro
de los treinta Días siguientes al vencimiento de cada período, un

Estado detallado Mes a Mes de las cuentas de ingresos y egresos del

factor Re. correspondiente a dicho período. =
De haber optado el Contratista por la aplicación de la metodología
descrita en el acápite 8.3.2, para el cálculo de la regalía, éste
presentará a PERUPETRO, dentro de los treinta (30) Días siguientes a
la fecha de Declaración de Descubrimiento Comercial, un Estado
detallado Mes a Mes de las Cuentas de Ingresos y Egresos del Factor
Rea correspondiente al período transcurrido entre el último Estado

presentado hasta el mes de julio o diciembre del año anterior, según

corresponda . e ms
En adelante, el Contratista presentará a PERUPETRO, dentro de los
quince (15) Días siguientes a la terminación del mes de enero y
julio de cada año calendario, un Estado detallado Mes a Mes de las

Cuentas de Ingresos y Egresos del Factor R«,. correspondiente al

semestre anterior. ===========: asas n=======
a) Estado de la Cuenta de Ingresos del FactoL Rea mm e
El Estado Mes a Mes de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que
el Contratista ha percibido ingresos, incluyendo la fecha en que
éste 3e percibió efectivamente, así como una descripción corta de
la transacción, número del comprobante contable, monto en
Dólares, o en moneda nacional y en Dólares si el ingreso se

percibió en moneda nacional, y el tipo de cambio correspondiente.

b) Estado de la Cuenta de Egresoz del Factor Rex =

El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las transacciones

por las que el Contratista ha efectuado desembolsos, incluyendo
6511525

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y CINCO

la fecha sn que éste se realizó efectivamente, así como una
descripción corta de la transacción, número del comprobante
contable, monto en Dólares, o en moneda nacional y en Dólares sí
el desembolso se realizó en moneda nacional, indicando el tipo de
cambio correspondiente.

INSPECCIÓN CONTABLE Y AJUSTES

a) Los libros de contabilidad y la documentación original de
sustento de las transacciones incluidas en cada Estado de Cuenta
serán puestos a disposición, en horas de oficina, de los

representantes autorizados de PERUPETRO para su inspección,

7

cuando éstos lo requieran.
La inspección de los libros de contabilidad y de la documentación
de sustento, se realizará de conformidad con las normas de

auditoria generalmente aceptadas, incluyendo procedimientos de

muestreo, cuando el caso lo requiera.
b) Los Estados de Cuentas del Factor Re. se considerarán aceptados,
si PERUPETRO no los objetara, por escrito, en el plazo máximo de

veinticuatro (24) Meses computados a partir de la fecha de su

presentación a PERUPETRO. ====:
El Contratista deberá responder documentadamente las
observaciones formuladas por PERUPETRO dentro de los tres (3)
Meses siguientes a la recepción de la comunicación con la que
PERUPETRO formuló las observaciones. Si el Contratista no

cumpliera con el plazo antes referido, las observaciones de

PERUPETRO se tendrán por aceptadas. =====-
Cc) Toda discrepancia derivada de una inspección contable deberá ser
resuelta por las Partes en el plazo máximo de tres (3) Meses,
computados a partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité de
Supervisión, para que proceda según lo estipulado en el acápite
7.4 del Contrato. De persistir la discrepancia las Partes podrán
acordar que dicha discrepancia sea revisada por una firma de
auditoría externa previamente aceptada por PERUPETRO, o que se
proceda de conformidad con lo estipulado en el acápite 21.3 del

Contrato. El fallo arbitral o el dictamen de los auditores
6511526

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y SEIS

3 externos, serán considerados como definitivos. ==

d) Si como resultado de la inspección contable >e estableciera que

en un determinado período debió aplicarse un Factor Re, distinto

al que se aplicó, se procedera a realizar los ajustes

correspondientes. Todo ajuste devengará intereses de acuerdo a lo

establecido en el acápite 8.5 del Contrato.
3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR Pez =
3.1 INGRES!

Se reconocerán como ingresos y ze registrarán en la Cuenta de

Ingrezos del Factor Rex, los siguientes:
>, a) La valorización de la Producción Fiscalizada de Hidrocarburos,
según lo estipulado en la cláusula octava del Contrato.

b) Enajenación de activos que fueron adquiridos por el Contratista

para las Operaciones del Contrato, y cuyo costo fue registrado en

la Cuenta de Egresos del Factor R¿-1- = =
c) Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados a la Cuenta de
Egresos del Factor Re, y/o en los que se utiliza bienes cuyo
costo de adquisición ha sido registrado en la Cuenta de Egresos
del Factor Reza.
d) Alquiler de bienes de propiedad del Contratista cuyo costo de

adquisición fue registrado en la Cuenta de Egresos del Factor
Rex, o subarriendo de bienes cuyo alquiler es cargado en la
Cuenta de Egresos del Factor Re» ====

| e) Indemnizaciones obtenidas de seguros tomados con relación a las

actividades del Contrato y a bienes s3iniestrados, incluyendo las
indemnizaciones de seguros por lucro cesante. Yo están

considerados los ingresos obtenidos como resultado de contratos

m

de cobertura de precios o *“"hedging””.

f) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor Re-1-
3.2 EGRESOS

“nl A partir de la Fecha de Suscripción, e reconocerán todas las

. inversiones, gastos y costos operativos que se encuentren
debidamente sustentados con el comprobante de pago correspondiente.

Sin embargo, este reconocimiento estará sujeto a las siguientes
6511527

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y SIETE

limitaciones: =

a) En cuanto al peral: ——————— ————— —— («+20 —
Las remuneraciones y beneficios otorgados al personal «del
Contratista asignado permanente o temporalmente a las
Operaciones. Para ello, el Contratista deberá poner a disposición

de PERUPETRO S,.A., en el momento que éste lo requiera, la

planilla y la política de personal de la empresa.
Se registrarán en general todas las remuneraciones y beneficios
del personal operativo y administrativo del Contratista

incurridos en la ejecución de las Operaciones, clasificándolos

según su naturaleza.
En caso que el Contratista desarrollara otras actividades
diferentes a las del Contrato, los costos del personal asignado
temporal o parcialmente a las Operaciones, se cargarán a la
Cuenta de Egresos de conformidad con lo estipulado en el literal

h) de este punto 3.2. =:

b) En cuanto a servicios de Afiliadas
En los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquellos en los cuales el servicio pudiera ser

prestado por otras compañías .

c) En cuanto a los materiales y equipos
Los materiales y equipos que adquiera el Contratista, serán
registrados en la Cuenta de Egresos del Factor R¿-, de acuerdo con

lo indicado a continuación:

- Materiales y equipos nuevos (condición ”A”)
Como condición ”A” serán considerados aquellos materiales y
equipos nuevos, que están en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al precio de la
correspondiente factura comercial más aquellos costos

generalmente aceptados por la práctica contable, incluyendo los

costos adicionales de importación si fuera el caso. =

- Materiales y equipos usados (condición ”B”) .=
Como condición ”B” serán considerados aquellos materiales y
equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se registrarán al

setenta y cinco por ciento (75%) del precio al que se cotizan
6511528

Notario de

d)

e)

D

9)

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y OCHO

en ese momento los materiales y equipos nuevos, o al precio de
compra >egún la correspondiente factura comercial, lo que

resultare menor.

- Materiales y equipos (condición ”C”) ==:
Como condición ”C” serán considerados aquellos materiales y
equipos que pueden ser utilizados para =u función original
después de un adecuado reacondicionamiento, y 3e registrarán
al cincuenta por ciento (50%) del precio al que se cotizan en
ese momento los materiales y equipos nuevos, o al precio de

compra según la correspondiente factura comercial, lo que

resultare menor.

En cuanto a fletes y gastos de transporte ========:

Sólo se reconocerá los gastos de viaje del personal del
Contratista y de Jus familiares, así como los gastos de

transporte de efectos personales y menaje de casa, de acuerdo a

la política interna de la empresa. =- =
En el transporte de equipos, materiales y suministros necesarios
para las Operaciones, el Contratista evitará el pago de ”falsos
fletes”. De darse el caso, el reconocimiento de tales desembolsos
estará «supeditado a la expresa aceptación por escrito de
PERUPETRO. ==========:

En cuanto a loz seguros ============"
Las primas y costos netos de los seguros colocados total o
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que éstos se cobren en forma

competitiva respecto a compañías de seguros que no tengan

relación con el Contratista.

No se debe considerar los pagos efectuados como resultado de

contratos de cobertura de precios "hedging” .

En cuanto a los tributos ==
Sólo se reconocerán los tributos pagados con relación a

actividades inherentes al Contrato. =

En cuanto a gastos de investigación =
Los gastos de investigación para el desarrollo de nuevos equipos,
materiales, procedimientos y técnicas a utilizarse en la

búsqueda, desarrollo y producción de Hidrocarburos, así como
GSS2S

3.3

A. INGRESOS Y EGRESOS NO RECONOCIDOS

4.1

4.2

SESENTA Y DOS MIL NOVECIENTOS VEINTE Y NUEVE

gastos de perfeccionamiento de los mismos, serán reconocidos
previa aprobación por mocrito de PERURETRO.

h

En cuanto a la asignación proporcional de gastos en general

Si el Contratista desarrollara otras actividades además de las
del Contrato, o tuviese suscrito con PERUPETRO más de un
contrato, los costos del personal técnico y administrativo, los
gastos de mantenimiento de oficinas administrativas, los gastos y
costos de operación de almacenes, así como otros gastos y costos
indirectos, s3e cargarán a la Cuenta de Egresos del Factor R t-1
sobre una base de asignación proporcional de gastos que obedecerá
a una política previamente propuesta por el Contratista y
aceptada por PERUPETRO. =
OPORTUNIDAD DEL REGISTRO =:

a) Los ingresos correspondientes a la valorización de la Producción
Fiscalizada de Hidrocarburos de un determinado mes calendario, se
registrarán como ingresos del mes calendario en el que los

Hidrocarburos fueron fiscalizados.

b) Los ingresos a que 3e refieren los literales b), c), d), e) y £)
del punto 3.1 del presente anexo, se cargarán a la Cuenta de

Ingresos en el momento en que efectivamente se percibieron.

_c) Los egresos se registrarán en el momento en que se efectuó el

pago correspondiente. ===

INGRESOS NO RECONOCIDOS =-

Para efectos del cálculo del Factor Rex, no 3e reconocerán como

ingresos, los siguientes:

a) Ingresos financieros en general.
b) Ingrezos percibidos por la prestación de servicios o enajenación

de bienes de propiedad del Contratista, efectuadas antes de la

Fecha de Suscripción del Contrato.

Cc) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato.
EGRESOS NO RECONOCIDOS

Para efectos del cálculo del Factor Re-1, no se reconocerán como

egresos los desembolsos efectuados por los siguientes conceptos:

a) Las Inversiones, gastos y costos incurridos por el Contratista
6511530

SESENTA Y DOS MIL NOVECIENTOS TREINTA

antes de la Fecha de Suscripción del Contrato.

b) Los gastos de intereses sobre préstamos, incluyendo los intereses

sobre créditos de los proveedores. =

c) Los gastos financieros en general.

d) Los costos incurridos por la toma de inventarios en caso de
efectuarse alguna cesión de derechos del Contratista en virtud

del Contrato.

e) Depreciación y amortización de activos. ==
f) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e

indemnizaciones impuestas por las autoridades, inclusive las

impuestas como resultados de juicios. =
a g) Multas, recargos y reajustes derivados del incumplimiento en el

pago oportuno de tributos vigentes en el país,
h) Impuesto a la Renta aplicable al Contratista y el Impuesto
aplicable a las utilidades disponibles para el titular del

exterior, si fuera el caso. =

i) Impuesto General a las Ventas y de Promoción municipal, excepto
cuando constituya gasto de acuerdo a la Ley del Impuesto a la
Renta. =

3) Las donaciones en general, excepto aquellas previamente aprobadas

por PERUPETRO. =========-

Notario de Lima

cardo

k) Gastos de publicidad, excepto aquellos previamente aprobados por

PERUPETRO.
1) Los costos y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la

Producción » >
Illas inversiones en instalaciones para el transporte y
alnacenaniento de los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la Producción. ==

m) Otros gastos e inversiones no vinculados con las Operaciones del

Contrato.
5. REVISIÓN DEL PROCEDIMIENTO CONTABLE

Las disposiciones del presente Procedimiento Contable podrán zer

modificadas por acuerdo de las Partes, con la indicación de la fecha a

partir de la cual empezará a regir.
SESENTA Y DOS MIL NOVECIENTOS TREINTA Y UNO

ANEXO "F”
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE EQUIVALENCIAS
Actividad UTE
Sísmica 20 — Km 0.20
Sísmica 3D — Km” 1.00
2D - Km 0.02
Gravimetría — Km 0.02
Magnetometría — Km 0.02
Pozos: Profundidad — m
01000 0.10xm
1001 — 2000 0.13xm
E 2001 — 3000 018xm
3001 — 4000 0.22 xm
4001 a más 0.25xm

Nota.- Para efecto de valorización de las fianzas establecidas en el acápite
3.10, se debe usar la siguiente equivalencia: 1 UTE = US$ 3,000.00 emmm
Usted, Señor Notario, se servirá agregar los insertos que se mencionan y demás
cláusulas de ley y elevar a escritura pública la presente minuta, cuidando de
pasar los partes correspondientes al Registro Público de Hidrocarburos. =======
Lima, 14 de ro e 2 e a e a
FIRMADO POR PERUPETRO S.A. EL SEÑOR JOSÉ EDUARDO CHÁVEZ CÁCERES ======"="=====
FIRMADO POR PETRO-TECH PERUANA S.A. EL SEÑOR ALBERTO VARILLAS CUETO ===========
FIRMADO POR PETRO-TECH INTERNATIONAL INC. EL SEÑOR WILLIAM KALLOP =-
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU, LOS SEÑORES RENZO GUILLERMO

ROSSINI MIÑAN Y CARLOS AUGUSTO BALLON AYALA
AUTORIZADA LA MINUTA POR EL DOCTOR: ALBERTO VARILLAS CUETO ABOGADO INSCRITO EN
EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO:13593
INSERTO NUMERO UNO:
DECRETO SUPREMO =: _
N" 034-2006-EM =
EL PRESIDENTE DE LA REPUBLICA =-
CONSIDERANDO:

Que, es política del Gobierno promover el desarrollo de las actividades
hidrocarburiferas, a fin de garantizar el futuro abastecimiento de combustibles
sobre la base de la libre competencia, ==
Que, mediante el Decreto Supremo N” 042-2005-EM, se aprobó el Texto Úmico
Ordenado de la Ley Orgánica de Hidrocarburos, que regula las actividades de
hidrocarburos en el territorio nacional; =

BSTISS2

SESENTA Y DOS MIL NOVECIENTOS TREINTA Y DOS

Que, el artículo 10% del Texto Único Ordenado de la Ley Orgánica de

Hidrocarburos, establece diferentes formas contractuales para  realízar

actividades de exploración y/o explotación de hidrocarburos; == =
Que, PERUPETRO S.A., conforme a lo establecido en los artículos 6% y 11” del
Texto Único Ordenado de la Ley Orgánica de Hidrocarburos, ha sido autorízado
para negociar y celebrar contratos para la exploración y/o explotación de
hidrocarburos, previa negociación directa o por convocatoria; ="==""========
Que, al amparo de las facultades señaladas en el considerando precedente,
PERUPETRO S.A. ha negociado con la empresa PETRO-TECH PERUANA S.A., el Proyecto
de Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote Z-36, ubicado en el Zócalo Continental, frente a la costa de las
provincias de Santa, Casma y Huarmey del departamento de Ancash y Barranca del
E, o e A e
Que, mediante Acuerdo de Directorio N* 036-2006 de fecha 26 de abril de 2006,
el Directorio de PERUPETRO S.A. aprobó el Proyecto de Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el lote 2-36, elevándolo al

Poder Ejecutivo para su consideración y respectiva aprobación; ===
Que, de acuerdo con lo establecido en los artículos 63" y 66" del Texto Único
Ordenado de la Ley Orgánica de Hidrocarburos, en el Decreto Legislativo N* 668
y demás normas aplicables, es procedente otorgar las garantías señaladas por

Fernandini Barreda

estos dispositivo A
De conformidad con lo dispuesto en los numerales 8) y 24) del articulo 118* de
la Constitución Política del Perú y el Texto Único Ordenado de la Ley Orgánica
de Hidrocarburos, aprobado por Decreto Supremo N* D42-2005-EM7
DEA
ARTICULO 1*.- Del lote objeto del contrato -—————— o one
Aprobar la conformación, extensión, delimitación y nomenclatura del área
| inicial del Lote Z-36, ubícado en el Zócalo Continental, frente a la costa de
las provincias de Santa, Casma y Huarmey del departamento de Ancash y Barranca
del departamento de Lima, adjudicándolo a PERUPETRO S.A. y declarándolo materia
de suscripción de contrato. El mapa y memoria descriptiva de dicho Lote forman
parte integrante del presente Decreto Up
¡ARTICULO 2%. la a to
Aprobar el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el lote Z-36, que consta de una (1) Cláusula Preliminar,
veintidós (22) Cláusulas y diez (10) Anexos, a celebrase entre PERUPETRO S.A. y
PETRO-TECE PERUANA S.A., con intervención del Banco Central de Reserva del

Perú, para garantizar a la empresa contratista lo establecido en los artículos
6511533

SESENTA Y DOS MIL NOVECIENTOS TREINTA Y TRES

y 86% del Texto Único Ordenado de la Ley Orgánica de Hidrocarburos,
Lobado por Dacrato supra RAI

'TICULO 3”.- De la autorización para suscribir el contrato. = =

Autorizar a PERUPETRO 5.A. a suscribír con PETRO-TECH PERUANA S.A. el Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en el lote
Z-36, aprobado por el presente Decreto Upa mm
ARTICULO 4*.- Del refrendo ==
El presente Decreto Supremo será refrendado por el Minístro de Economía y
Finanzas y por el Minístro de Energía y Minas. — mk

Dado en la Casa de Gobierno, en Lima, a los veíntitres días del mes de junio

dal ar dos mil seis mm

ALEJANDRO TOLEDO a

Presídente Constitucional de la República =—=======:
FERNANDO ZAVALA LOMBARDOL

Ministro de Economía y Finanzas ==
GLODOMIRO SANCBEZ MEJIA ========.==

nitro de Eneas Y a A AAA A
O RO E RA
PERUPETRO TRANCA A
Pongo en su conocimiento que en la Sesión N” 08-2006, realizada el dia 26 de
Abril del 2006, el Directorio adoptó el Acuerdo siguientes —"==================
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 2-36 "=== ee e cn

ACUERDO DE DIRECTORIO E” 362008.
San Borja, 26 de Abril del 20
Visto el Memorando N” CONT-GENE-650-2006, de 21 de Abríl del 2006, por el que
se solícita la aprobación del Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Z-367 y, ==
Co e o e
Que, las Comisiones de Trabajo de PERUPETRO S.A. y de PETRO-TECH PERUANA S.A.,
llegaron a un acuerdo sobre el texto del Proyecto de Contrato de Licencia para
la Exploración y Explotación de Hidrocarburos en el Lote Z-36; ================
Que, en el informe Técnico - Legal N” GFNE-639-2006, la Comísión de Trabajo de
PERUPETRO S.A., concluye que, de acuerdo a los aspectos legales, contractuales,
económicos y geológicos analizados, así como al programa mínimo de trabajo
acordado, el Proyecto de Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote Z-36, cumple con todas las normas y requísitos

exigidos para la contratacion por hidrocarburos, al amparo de las disposiciones
6511534

Ricardo Fernan

SESENTA Y DOS MIL NOVECIENTOS TREINTA Y CUATRO

contenidas en el Texto Único Ordenado de la ley N” 26221, Ley Orgánica de
Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM) por lo que,
recomienda al Directorio la aprobación del Proyecto de Contrato antes citado: =
Que, el Articulo 11” del Texto Único Ordenado de la Ley N” 26221, Ley Orgánica
de Hidrocarburos, aprobado por Decreto Supremo N” 042-2005-EM, establece que
los Contratos se aprobarán por Decreto Supremo refrendado por los Ministros de
Economía y Finanzas y de Energía y Minas, en un plazo no mayor de $0 (sesenta)
dias de iniciado el trámite de aprobación ante el Ministerio de Energía y Minas
por la Entidad Comtat A o O O 5 5 5 5 5 a

De conformidad con el Artículo 44” del Estatuto Socíal de PERUPETRO S.A.7 =====

A Da o A A o A SS
nora A ——— —_ —_ — _—_—_———coouooo ——  _—-
1. Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 2-36, a suscribirse entre
PERUPETRO 5.A. y PETRO-TECH PERUANA S.A.; así como, el Proyecto de
Decreto Supremo que aprobaría el mencionado contrato, los que se adjuntan
al presente Acuerdo y forman parte integrante del mismo. ==
2. Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Lícencia, referídos en el numeral 1. precedente,
para su correspondiente trámíte de aprobación, por Decreto Supremo, de
conformídad con el Artículo 11” del Texto Único Ordenado de la Ley N”
26221, ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo N”

A

3. Autorízar al Gerente General de PERUPETRO 5.A., a suscribir el Contrato
indicado en el numeral 1. que antecede, una vez que se haya expedido el
correspondiente Decreto UP e

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de Acta.

Lo que transcribo a usted para su conocimiento y demas fines. =================

san Borja, 2 de a A

FIRMADO: ISABEL TAFUR MARIM.- SECRETARIA GENERAL.- ANTONIO CUETO DUTEURBURU

PRESIDENTE DEL DIRECTORIO PERUPETRO 3.A. —__—___.

A A

REGISTRO DE PERSONAS DURAS A

RUBRO: NOMBRAMIENTOS DE MATARLO

A a

Por Sesión de Directorio del 15/12/2004, se acordó: 1) Nombrar a JOSÉ EDUARDO
CHAVEZ CACERES (D.N.I N* 09343700 ) como Gerente General a partir de la fecha

del presente acuerdo, y otorgarle poderes en su condición de gerente general.
IU E

SESENTA Y DOS MIL NOVECIENTOS TREINTA Y CINCO

de Actas N” 04, legalizada ante el Notario Ricardo Fernandiní Barreda con

25/11/2003, bajo el N” 47,282. Por COPIA CERTIFICADA del 03/02/2005
ada ante NOTARIO FERNANDINI BARREDA RICARDO en la ciudad de LIMA El
ulo fue presentado el 07/02/2005 a las 01:32:27 PM horas, bajo el N” 2005-

00061597 del Tomo Díario 0459. Derechos S/.40.00 con Recíbo (3) Mumero (s)
00008850-09  00012236-09.-LIMA ,21 de febrero de 2005 mm
FIRMADO Dx. NILO ARROBA UGAZ Registrador Público ORLC ==".
INSERTO MHUMERO CUATRO: TRANS CRACO AA A
BANCO CENTRAL DE RESERVA DEL PER e

cra GENERA

CARTA E” 10 4-2006-BCRP a
Lima, 6 de Junio de 2006 ===

AO A
José Chávez Cáceres ————————————
Gerente General

PERUPETRO S.A. ==="

A AR
Tengo el agrado de dirigírme a usted con relacion a su carta NM” GGRL-CONT-670-
2006, referída a la cláusula de derechos fínancieros del Contrato de Lícencia
para la exploración y explotación de hidrócarburos en el Lote Z-36, acordado
con la empresa Petro-tech Peruana 3.2. === mensa,
Al respecto, debo manifestarle que el Directorio del Banco Central en sesión
celebrada el dia 25 de mayo, aprobó el texto de la cláusula undécima del
proyecto de contrato que nos remitíera adjunto a su carta. 0
Asímismo, le informo que para la suscripción de la Cláusula de Derechos
Financieros en dícho contrato hemos sido designados el que suscríbe como
Gerente General del Banco Central y el señor Carlos Ballón Avalos, Gerente de

Operaciones Internacionales; y, en caso de impedimento de alguno de nosotros,

el doctor Manuel Monteagudo Valdez, Gerente Jurídico. PP
Hago uso de la ocasión para expresarle la seguridad de mi mayor consideración.=
FIRMADO: RENZO ROSSINI MIÑAN.- GERENTE GENERAL UN SELLO QUE DICE BANCO CENTRAL

DE RESERVA DEL PERU GERENCIA GENERAL.- OTRO SELLO QUE DICE PERUPETRO.- GERENCIA

GENERAL.- 07 JUN. 2006 ==-
INSERTO NUMERO CINCO: TRANSCRIPCIÓN ===...
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 27 DE
ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL GERENTE GENERAL (063-A), ACTA N”

3534 Par PERTINENTE A e
BANCO CENTRAL DE RESERVA DEL PERL A
NO;
go 17)
SS MD

ES

By

4 pruu
PS

Barreda

ernandini

SESENTA Y DOS MIL NOVECIENTOS TREINTA Y SEIS

a SECRETARIA CERA

HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GEWERAL DEL BANCO CENTRAL DE RESERVA
DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE LA LEY
ORGANICA DE LA INSTITUCION, CERTIFICA: a...=QUE EN EL ACTA N*% 3534
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 1994, CON
ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE), HENRY
BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO FUENTES ACURIO,
ALFREDO JALILIE AMAPARA Y RAUL OTERO BOSSANO, FIGURA UN ACUERDO DEL TENOR

LITERAL SIGUIENTE 2

"FACULTADES DEL GERENTE GENERAL, (D63-A)

«AL RESPECTO EL DIRECTORIO ACORDAR.
1.- OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES

e. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VEZ QUE
EL DIRECTORIO BAYA AUTORIZADO LOS MODELOS RESPECTIVOS...
LIMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO PORTOCARRERO
SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERU. mm e
INZERTO NUMERO SEIS: TRANSCRIPCDO e e
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 21 DE
MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO BALLON
AVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO CENTRAL DE
RESERVA DEL PERU, ACTA N* 3737 PARTE PERTINENTE:
BANCO CENTRAL DE RESERVA DEL PERU PPP

SECRETARIA GENERAL. ——"""—====
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA
DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE LA LEY
ORGANICA DE LA INSTITUCION, CERTIFICA: QUE EN EL ACTA NM” 3737 CORRESPONDIENTE
A LA SESION DE DIRECTORIO CELEBRADA EL 21 DE MAYO DE 1998, COM ASISTENCIA DE
LOS DIRECTORES SEÑORES GERMAN SUAREZ CBAVEZ (PRESIDENTE), MARIO TOVAR VELARDE,
ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA CAMPODONICO, GUILLERMO CASTAÑEDA
MUNGI Y GIANFRANCO CASTAGNOLA ZUÑIGA, FIGURA UM ACUERDO DEL TENOR LITERAL
SIGUIENTE: ====-- A
" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL)
emu... EL DIRECTORIO ACORDO: ======
1. DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE DE
OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ ANDUEZA, EN SUSTITUCION
DE LA SEÑORITA MARIA ISABEL VALERA LOZA, QUIEN PASARA A DESEMPEÑARSE COMO

6511537

SESENTA Y DOS MIL NOVECIENTOS TREINTA Y SIETE

2 VROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE GERENTE DE
OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS. ... “
LIMA, 03 DE JUNIO DE 1998.-=-=

FIRMADO: HUMBERTO PEIRANO PORTOCARRERO- SECRETARIO GENERAL DEL BANCO CENTRAL DE

ESA DE ER RR
O O TE
IRAN

BANCO CENTRAL DE RESERVA DEL PERU ===

SECRETA GRA e

DEBERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del Perú,
en uso de la facultad que le confíere el artículo 31” de la Ley Orgánica de la
Institución, CERTIFICA: ======

Que en el Acta N* 3950, correspondiente a la sesión de Directorio celebrada el
17 de octubre del 2002, con asistencia de los Directores señores Richard Webb
Duarte (Presidente), y con la asistencia de los Dírectores señores Carlos
Castro Rodriguez, Kurt Burneo Farfán, Oscar Dancourt Masías, Gonzalo García
Nuñez, Daníel Schydlowsky Rosenberg y Julío Velarde Flores, fígura un acuerdo
del tenor literal sigui
"NOMBRAMIENTO DE FUNCIORARIOS, (7) o

propuso el nombramiento del señor Manuel Monteagudo Valdez, Doctor en Derecho,
como Jefe de la Oficina Legal, lo cual fue aceptado de manera unánime por el

Directorio...”

La de ci 2 e e
ma La ie RARA
MO RO O A o

BANCO CENTRAL DE RESERVA DEL PERU QQ
SECRETA ER
DEBERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del Perú,
en uso de la facultad que le confiere el artículo 31* de la Ley Orgánica de la
Institución, Certifica: == Que en el Acta N” 4059, correspondiente a la sesión
de Directorio celebrada el 14 de octubre de 2004, con asistencia de los
Directores señores Javier Silva Ruete (Presidente), Kurt Burneo Farfán, Luis
Carranza Ugarte, Oscar Dancourt Masías y Daniel Schdlowsky Rosenberg, figura un

acuerdo del tenor literal siguientes "===

"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... ==="

»El Directorio acordó nombrar al señor Renzo Rossini Miñan como Gerente
233 6511538

NOTA,
SA a

SESENTA Y DOS MIL NOVECIENTOS TREINTA Y OCHO

A Pe 5 1 5 5 5 5 5 5 5 5 E E
ima, 22 de diciembre de 2004. ===
ja Firma Ilegible. ==:
CONCLUSION: == =
HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE RATIFICAN DECLARANDO
BABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE LO
QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE B N”
6503952 Y CONCLUYE FOJAS DE NUMERO DE SERIE B N” 6511538.

Por

Notario de Lima

ALBp VARILLAS CUETO
EL: ¡4[oH 2096

INTERNATIONAL INC.

Ricardo Fernandini Barreda

CARLOS AUGUSTO BALLON AVALOS

FIRME EL: lslerlos

ÉC1O_DEL AÑO DOS MIL SEIS

CONCLUYE EL PROCESO DE FIRMAS EL: DIECIOCHO DE

Es copia Fotostática de la Escritura Pública que corre
¡ Registro con fecha a 8. :

a .. a fojas ... y a solicitud de parte
interesada expido el presente TESTIMONIO de acuerdo
a Ley el que rubrico en cada una de sus hojas, sello,

signo y firmo en Lima, a.......... de —=; recen AL opanto de
900% RICARDO FERNANDIN! B
2102 20 EL COLEGIO DE NOTARI(

LIMA. FIRMA LA PRESENTE, El DR

H4u4837

ES

SUNARP  [ANOTACION DE INSCRIPCION

SUPERINTENDENCIA KACION E:
"DE LLOS REGISTROS PUDIIC 2 ji

ZONA REGISTRAL N? IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* A 2006-00366124
Fecha de Presentación z 21/07/2006

Se deja constancia que se ha registrado lo siguiente :
ACTO PARTIDA N* ASIENTO
CONTRATOS DE LICENCIA(HIDROCARBUROS) 11268310 A00005
Derechos S/.1,360.00 con Recibo(s) Numero(s) 00049118-07 00060851-08.
LIMA, 02 «e Agosto de 2006

Zona Registral N*IX> Sede Lima
Sub Gerencia de Diario y

CERTIFICO: Que es fotocopia Del Original
ion devuelta por Registros Públicos
ima, (4 AGO 2006

POR LICENCIA CONCEDIDA AL
DR. RICARDO FERNANDINI BARREDA
FIRMA LA PRESENTE

